 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDSweeney&Co., Inc.andAmalgamatedMeatCutters&ButcherWorkmen of North America,AFL-CIO,Local 173.Cases 23-CA-2914 and23-CA-3079May 28, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWNAND ZAGORIAOn December 26, 1968, Trial Examiner PhilSaunders issued his Decision in the above-entitledproceeding,finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notengaged in certain other unfair labor practicesalleged in the complaint and recommended thattheseallegationsbedismissed.Thereafter,theGeneralCounsel filed exceptions to the TrialExaminer'sDecisionandasupportingbrief.Respondent filed exceptions and cross-exceptions tothe Trial Examiner's Decision and a brief supportingsuch cross-exceptions and in answer to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecasestoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entirerecord inthese cases,and hereby adoptsthe findings, conclusions, and recommendations oftheTrialExaminer only to the extent consistentherewith.Respondent, a wholesale grocery operation, isengaged in the sale and delivery of groceries toretail stores from the warehouses it operates in SanAntonio,Laredo, andMcAllen, Texas.McAllen,the facility involved herein, is the only one ofRespondent'swarehouseswhereemployeesarerepresented by a union.The McAllenwarehouse isdivided into three basic departments: IBM, produce,andgrocery.The IBM department's principalfunction is inventory control of merchandise in thewarehouse and the handling of customer orders andbilling.The produce and grocery departmentsconstitutethewarehouseproper.The primaryfunction of the produce department is the supply offruits and vegetables to Respondent's customers. Ithas 8 to 10 employees and their hours of work varyaccording to need. The grocery department is theprincipal department of the warehouse and it has176 NLRB No. 27some 20 to 25 employees. Since 1966, the employeesin these departmentshave worked in two shifts.UntilDecember 1967 Respondent also operatedatMcAllen a Home Center Department whichcarried some 1,500 products such as kitchen utensils,hardware materials, and several items of clothing.Sometime prior to October 1967, corporate officialsin San Antonio decided to transfer the home centeroperations from McAllen to a similar department atitsSan Antonio warehouse. Upon being so directed,plantmanager Miller began to deplete home centermerchandise at McAllen and have customers placetheir orders at San Antonio. By December 1967 thehome center operations at McAllen were completelyphased out.Inthe spring of 1966 the Union began anorganizing campaign among Respondent's McAllenemployees. After a hearing on the Union's petition,theRegional Director directed an election in a unitof approximately 47 employees consisting of:Allemployees,includingwarehousemenandhelpers,truckdrivers,and clerical employees,employed at the Employer's facility at McAllen,Texas, excluding all buyers, salesmen, guards,watchmen and supervisors as defined in the Act.The Union received a majority of the ballots cast inthe election held September 19, 1966, and wascertifiedasexclusivecollective-bargainingrepresentative on September 26, 1966. Thereafter,RespondentandtheUnionparticipatedinbargaining sessions on January 10, 1967, andfrequently thereafter until their lastmeeting onApril 19, 1968.The complaint alleges that between the time oftheUnion's certification and the last bargainingsession,Respondent on numerous occasions engagedinconduct proscribed by the Act. Specifically, itallegesRespondent violated Section 8(a)(1) of theAct by soliciting employees to withdraw theirsupport of the Union;threateningemployees withloss of economic benefits because of employee unionsupport; promising increased benefits to employeesfor withdrawal of their support from the Union; andillegally interrogating employees about their unionsympathies and activities. It further alleges thatRespondent violated Section 8(a)(3) by dischargingemployee Garcia because of his activities on behalfof the Union, and violated Section 8(a)(5) byrefusing to bargain with the Union over checkoff,refusing tomake the Union an offer on wages,unilaterallyclosingthehome centerwithoutnotification to theUnion and overall bad-faithbargaining.Finally,thecomplaintinCase23-CA-3079allegesanadditionalviolationofSection 8(a)(3) based on Respondent's refusal toreinstateupon their unconditionalapplicationemployeeswho participated in the strike whichcommenced on February 11, 1968.1.The Trial Examiner found, and for reasonsstated in his Decision we agree, that Respondent, SWEENEY & CO.209throughsupervisorVillerreal,violatedSection8(a)(I) of the Act by promising increased wages andother benefits to employeeIslas ifIslas would ceasehis activity on behalf of the Union. Contrary to theTrialExaminer, however, we find that Villerrealfurther violated Section 8(a)(I) of the Act by hisstatementsto employee Guajardo.The record reveals Guajardo is one of the sevenemployees who work the midnight to 7 a.m. shift inRespondent'sproduce department.Sometime in1966Respondenteffecteda20-cent"nightpremium" for employees who worked the 2 p.m. tomidnight shift in the grocery department. Nopremium,however,waspaidtonightshiftemployees in the produce department. Guajardotestified that in February 1968 Villerreal told himthatwhile the Company wasnegotiatingwith theUnion, the Company could not consider the idea ofgranting the premium pay to employees in theproduce department, but after the negotiations wereover or the plant was back the way it was before,maybe the company would give the employees in theproduce department the 20-cent night premium.'Unlike the Trial Examiner, we are of the opinionthat the import of Villerreal's statementis that butfor the presence of the Union, produce departmentemployees would have received the long withheld,night-shiftpremium.Accordingly,we reverse theTrialExaminer and find this statement was aviolation of Section 8(a)(1) of the Act.2.The General Counsel excepts to the TrialExaminer'sfailuretofindthatRespondentcommitted additional violations of Section 8(a)(1)through the conduct of Ernest Hodges.In dismissingtheallegationspertaining toHodges, the TrialExaminer found Hodges was neither a supervisornor an agentof Respondent. Accordingly, the TrialExaminer found Hodges' conduct not attributable toRespondent and dismissed those portions of thecomplaintwithoutpassingonthemerits.Wedisagree.The record reveals that Hodges is one of the 10 or11individualsworking the night shift. In theabsenceofnightmanagerMiller(fromapproximately 5 p.m. until midnight), Hodges isresponsible for seeing that the work on the shift isdone as required. He testified that if an employeewere slow, "I might ask him was something wrongorwhat his problem was." Sometimes he tells'Villerreal in his testimony admits this conversation occurred, but deniesthat night shift premiums were mentioned.Instead,he claims that thediscussion related to the 20-cent general increase the Company wasoffering as a result of the new minimum wage laws. Guajardo's version iscredited as the more plausible account. The denial of night premium hadbeen a major grievance of the produce employees for about a yearVillerrealadmits that this issue had been the subject of recurringconversations during this period.He further admits to the conversationwith Islas which corresponds in material respects to Guajardo's account ofwhat Villerreal told him.Furthermore,it is unlikely that Villerreal wouldhave been talking about the 20-cent general increase,as distinguished fromthe 20-cent night-shift differential since Guajardo did, effective February 1,1968,enjoy at least a 15-cent-per-hour general increase,under theEmployer's position with respect to the minimum wage changes.employees to work faster. He has moved employeesfrom job to job and on occasion, if he determinedan employee had good reason for asking, he hasgranted time off. He further testified that if workremains to be done at the end of the shift andemployees want to leave, "I just tell them there iswork to be done." He is paid considerably morethan rank and file employees with whom he worksand receives the same amount of paid vacation asMiller and Villerreal, admitted supervisors.The record further reveals that Respondent'semployees consider Hodges as their supervisor andtheir beliefs have been reinforced by the activities ofRespondent. Thus, on an occasion when employeeGarza hesitated at carrying out Hodges' instructionstomove charcoal Hodges told him he was fired.Plantmanager Isenberg, although intervening andretainingGarza, told him that Hodges indeed hadauthority to fire him. On another occasion whenemployee Garcia got into a dispute with Hodgesabout the order in which certain work should bedone,Miller toldGarcia that Hodges "was incharge" and Garcia should do what Hodges toldhim.Contrary to the Trial Examiner, we are satisfiedthat these statements by acknowledged managementofficials,when construed in the light of Hodges'position as the sole representative of Respondent inthegrocery department on a regular basis andduring substantial periods on the night shift, wereclearly calculated to impress employees with the factthatHodges was their boss and had the power tobackhisinstructionsthrough the exercise ofsupervisoryauthority.Inthesecircumstances,includingHodges' responsibility for night shiftoperations, his authority to assign and direct work,grant time off, his apparent authority to discharge,aswellashisstatusas the only managementrepresentative in the grocery department after 5p.m. we find that Respondent is responsible for theconduct of Hodges set forth below.'Hodges testified that he had a conversation withGarza in February 1968, and told Garza that theemployees at Respondent's unrepresented plants inSanAntonioandLaredo had received betterbenefits than those at McAllen, and that McAllenemployees,withoutaunion,might get betterbenefits.Specifically,SanAntonio and Laredoemployees were receiving 2 weeks' vacation and hada credit union. Hodges freely admitted he_ was inaccord with the Company's opposition to the Unionand that in his conversations with Garza (and otheremployees)"...I was expressing my feelings towardthe whole thing, the Union, and if my opinion wouldhave any effect on his opinion, well, so much thebetter."On these facts, and those set forth in thediscussion of the refusal to bargain, infra, we are ofthe view that Hodges' statements comparing the'Howard Johnson Company.172 NLRB No. 90;TechnicalMaintenanceInc.. 172 NLRB No. 60. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDbenefits received by unrepresented employees withlack of benefits enjoyed by those represented by theUnion and that benefits similar to those enjoyed atRespondent'snonunion plants might be granted iftheUnionwere eliminated,were calculated toinfluenceawithdrawalofUnionsupport.Accordingly,we find that by said conductRespondent violated Section 8(a)(1) of the Act.3.The General Counsel has excepted to the TrialExaminer's failure to find that Respondent violatedSection8(a)(3)of the Act by discriminatorilyselectingHectorGarcia for discharge upon theclosing of its home center department on December16, 1967.In dismissing these allegations the TrialExaminer concluded that closure of the departmentwas justified on economic grounds. He further foundthat Respondent had not violated Section 8(a)(5) oftheActsincetheUnion was informed of thedecisiontoclosethecenterandafforded theopportunity to bargain with respect thereto. Thus,he found Garcia's termination directly attributableto the closingof thecenter and since there was nolonger any work available, he further found theevidence insufficient to support a finding that thedischarge was discriminatorily motivated.We agreethat the termination of the center's operations waseconomically motivated and that the Union receivedprior notification of the closure and was afforded anopportunity to bargain on that issue.`We find,nonetheless,meritintheGeneralCounsel'sexception to the Trial Examiner's failure to findGarcia was selected for discharge because of hisUnionactivities.In reaching this conclusion, we areguided by the following considerations.Thefactsshow thatGarciaenteredtheRespondent's employ in August 1959, and hisemploymentremaineduninterrupteduntilhisdischarge on December 16, 1967.When initiallyhired,Garcia worked primarily at placing the statetax stamp on cigarette packages. In addition, heperformedvariousotherjobsthroughout thewarehouse.In 1963, when Respondent's installationofa cigarette stampingmachine resulted in areduction in the amount of time required forstamping cigarette packages, Garcia was also giventhe responsibility of taking care of the home centerdepartment.Additionally, the record shows thatsince 1963 Garcia has been qualified to operate, andhas operated,various pieces of equipment in thewarehouse operation including the fork lift andtowmotor. In fact, he has worked at virtually everyjob in the warehouse.In 1967,he was classified as an order puller andpaid the minimum wage of $1.40 per hour as weretheother 10 to 12 order pullers. Although hecontinued spending considerable time in the homecenter, because he was qualified to perform every'We do not however adopt the Trial Examiner's statements regarding theapplicabilityofN.L.R.B. v. Darlington Manufacturing Company.380 U.S.263. to the facts of the instant case.job in the warehouse he spent the remainder of histime in the role of a utility worker.It is undisputed that during the time he spent inRespondent's employ, Garcia was never discharged,laid off, warned, or had his work criticized. Indeed,on one occasion,Miller praised him for havinggottenacustomerfortheCompanyandcomplimented him on his job performance.Upon the advent of the Union in 1966, Garciabecame one of its leading adherents in the plant. Hewas the Union's observer during the 1966 electionand was elected Union chairman after the Union'svictory.Upon the commencement of bargainingwith the Company, Garcia was one of the employeeson the negotiating team and assumed an active roletherein.Respondent in October 1967, received directionsfrom the corporate headquarters in San Antonio toclose down the home center. It thereupon began itsphaseout.On December 16, 1967, Garcia wassummoned to Miller's office and told that due to theclosing of the center his services were no longerneededand,hence,hewas being terminated.Respondent contends it declined to offer Garcia aposition elsewhere in the plant because all positionswere filled at that time.In our opinion, Respondent's explanation that itterminated Garcia because, if it had not, some otheremployeewould have to be discharged is notreflective of the true motivation underlying Garcia'slayoff.The background evidence, clearly establishesthatRespondent,during the initial organizationdrive,openly opposed employee efforts to secureunion representation. Shortly after the discharge ofGarcia,Respondent,throughitssupervisors,engaged inunlawful efforts to induce employees towithdraw their support of the Union. Garcia,himself,was closely identifiedwith the Union,having served as a Union observer during theelection, and as an employee-member of the Union'snegotiating team which was engaged in bargainingthrough the period of his discharge. The terminationoccurredwith no effort by Respondent to seekalternative employment for him-and this despite thefactthatduring his 8 years employment withRespondent,Garcia, though paid at the basicminimum wage, had a work history which shows alevel of competency that enabled him to perform avariety of tasks in Respondent's warehouse, andwhichwasunmarredbyformaldiscipline.Nevertheless,atthetimeofthedischarge,Respondent'spayrollincludedatleastfiveemployees with less than 1 yearof service. Twoother employees, with far less seniority than Garcia,also worked part time in the Home Center, but wereretainedafterterminationofthisoperation.Furthermore, although the decision to terminate theHome Center was made in October, Respondent inNovember, and about 3 weeks before Garcia'sdischarge, hired one Ramirez to perform a job forwhich Garcia was qualified.' It also appears that SWEENEY & CO.211notwithstandingthefactthatRespondent'semployeeswere then working a 50-hour week,Respondent elected to terminate Garcia, rather thanutilize this able employee, of long standing, as ameans of offsetting overhead expense. In ouropinion, the total circumstances amply establish thatRespondent's unwillingness to find an alternative tothe discharge of Garcia, can only be explained aspart and parcel of an effort to discourage employeesupport of the Union by the discharge of a senioremployee with a good work record whose onlypossible fault lay in his close identification with theUnion'seffortstosecurerepresentationofRespondent's employees, and thereafter to negotiatea collective-bargaining agreement. Accordingly, wefind,contrarytotheTrialExaminer,thatRespondent discriminatorily selectedGarcia fordischarge and thereby violated Section 8(a)(3) and(1) of the Act.4.The General Counsel has excepted to the TrialExaminer's failure to find that Respondent engagedina courseof bad-faithbargainingthroughout thenegotiations.We find merit in this exception.The first bargaining session was held on January10,1967,with negotiations thereafter on variousdates through December 13, 1967. On February 11,1968, the employees struck. On April 19, 1968,pursuant to the Union's request for a resumption ofnegotiations,thepartiesagainmet,butnoagreement was reached. No further meetings wereheld.At the first negotiation session, Respondent stateditsopposition to any collective-bargaining contractbeing retroactive to the date of certification, itsopposition to a maintenance of standards clause andanyprovisionconcerningseniority,anditsopposition to checkoff stating that the collection ofdueswas the Union's business. At the ensuingsessions, the parties were able to reach agreement,mainly through concessions by the Union, onproceduralprovisionsandmattersof contractlanguage.Thus,accordswere reached on theagreement clause, management rights, the intent andpurpose clause, overtime after 40 hours of workunion visitation, jury duty, bulletin boards, hours ofwork, grievance procedure and arbitration, and ano-strike-no lockout clause. No agreement was everreached on the Union's demands concerning a wageiiease,increasedvacations,employer financedhealth and welfare, additional holidays, overtime onthe sixth and seventh days of work, maintenance ofstandards, unit work, union security, and night-shiftdifferentials.The Trial Examiner, in dismissing the allegedviolationof 8(a)(5) and finding the Respondentbargained in good faith, stated that:The record in this proceeding of the negotiationsand the proposals by the Respondent, its'Although testimonyindicatesthatRamirez washired on a temporarybasis, he remainedin the employ of Respondentat thetime of thehearingavailabilityand participation on 14 differentoccasions since the Union was certified, and itswillingnesstosignanagreement,clearlyestablishes that the Respondent's conduct in thecourse of these dealings was in keeping with thespirit of the Act.We disagree.The duty to bargain collectively, as defined inSection8(d),requires the parties to "meet atreasonable times and confer in good faith withrespect towages,hours,and other terms andconditions of employment, or the negotiation of anagreement. . . ." Although this obligation does not"compel either party to agree to a proposal orrequire the making of a concession,"` Section 8(d)does contemplate a willingness to enter negotiations"with an open mind and purpose to reach anagreement consistent with the respective rights oftheparties."'Simply entering "upon a sterilediscussion of union-management differences is notsufficient."'Essentially,"theultimate issue ofwhether the Company conducted its bargainingnegotiations in good faith involves a finding ofmotive or state of mind which can only be inferredfrom circumstantial evidence.""Where, as in theinstant case, an employer has engaged in lengthynegotiations,which produced littlemore than astrike, the question is whether "it is to be inferredfrom thetotality of the employer's conductthat hewent through the motions of negotiation as anelaborate pretense with no sincere desire to reachagreement, or that he bargained in good faith butwas unable to arrive at an acceptable agreementwith the Union."'In our opinion, Respondent's conduct duringcourse of negotiations, both at and away from thebargaining table, evidenced no real intention ofentering an agreement but a desire to produce astalemateas a meansof frustrating bargaining andundermining the statutory representative.At theoutsetof negotiationsRespondent announced itsfirmoppositiontocontractretroactivity,maintenanceof standards, seniority, and checkoff.Respondent adhered to those positions throughout.The areas of agreement were limited to suchprovisionsasmanagement rights and no-strikeguarantees,matters of language and other termswhich were not reflective of improved terms ofemployment in the collective-bargaining unit.Withrespect to the critical economicissues,prior to thestrikeRespondent was unwilling either to agree, ormake a concession to the Union's demands for animprovement in overtime benefits, holidays, healthand welfare, overtime, premium pay for produce'N.L R B.v.American National InsuranceCo., 343 U.S. 395, 402, 404.'L. L.MajureTransportCo. v.N.L.R.B..198 F.2d 735, 739 (C.A. 5);GlobeCottonMillsv.N.L.R.B.,103 F.2d 91, 94 (C.A. 5).'N.L.R.B.v.American National InsuranceCo., supra. 402.'N.L.R.B.v.Reed&PrinceManufacturingCompany,205 F.2d 131,139-140 (C.A. I), cert.denied 346U.S. 887.'Ibid. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment personnel, vacations, and maintenanceof standards. On the issue of wages, Respondent inOctober 1967, made its sole prestrike economicconcession, namely an offer of a 2-cent-per-hourincrease,which it indicated would be completelyabsorbedby the new increase in the Federalminimum wage scheduled for February 1, 1968.Although Respondent, by letter dated January 19,1968,advised the Union that it was planning tooffer the 20-cent increase required by Federal law tothose paid at the minimum wage, and also to granta like increase to those enjoying more than theminimumrate,no similar offer was made to theUnion in the course of the 13 earlier negotiatingmeetings,and this letter, sent just before theeffectivedateofthenewminimumwagerequirements, can hardly be viewed as a proposalemanatingfrom the give and take of good-faithcollectivebargaining.Afterthestrike,whichresultedinreplacement of all strikers, Respondentthough adhering to its former position in all otherareas,indicated that it would be agreeable to anadditional half-day holiday on Christmas eve as wellas a 5-cent night-shift premium for employees in theproduce department. At that time, a representativeof the Union pointed out that the Respondent'sconcessions would result in a new contract costingRespondent a mere $680 in economic improvements,and shortly thereafter this last negotiation sessionendedwithoutfurtherresumptionof collectivebargaining.TheBoardhasstatedthatanemployer'sproposals may be taken into accountin assessing itsmotivation in collective-bargaining negotiations."'Thus, rigid adherence to proposals, which arepredictablyunacceptabletotheemployeerepresentative,may be considered in propercircumstances as evidencing a predetermination nottoreachagreement."Intheinstantcase,Respondent's positionwith respect to economicissues,considered in the light of the employmentbenefits enjoyed by its work force at the outset ofnegotiations, was generally lacking in concessions ofvalue and is strongly suggestive of an intention onits part to engage in sterile discussions, accompaniedby illusory andmeaninglessconcessions,withoutreal intention of engaging in the type of bargainingthat could lead to execution of a labor contract. Itwould be unreasonable to assume that Respondent'sattitudewith respect to economicissueswas takenwithout anticipating that communication of its viewsto the Union would create anything other thanimmediate stalemate.We do not, however, rely solely uponRespondent's position at the bargaining table to finda failure to bargain in good faith herein. For, otherevidenceclearlyrevealsanintentiononRespondent's part to produce a stalemate and"EastTexasSteelCartingCompany, Inc..154 NLRB1080, 1081.'FitzgeraldMills Corporation,133 NLRB 877, 882, enfd. 313 F.2d 260A.A. 2), art. denied 375 U S 311frustratenegotiationsasameans of ultimatelyeliminating the Union as statutory representative ofitsMcAllen employees.As indicated,Respondent inaddition to its McAllen facility operated warehousesinSan Antonio and Laredo,Texas.The employeesat these latter locations were unrepresented. InFebruary 1967, employees atMcAllen and SanAntonio received the same base rate of $1.40 hourlyand l week's vacation.Although Respondent in itsbargaining with the Union at McAllen at no timeintimated a willingness on its part to accelerate theminimum wage increases scheduled to come intoeffectinFebruary1968,ortomakeacounterproposaltotheUnion'sdemands forimprovedvacations,inthecourseofthosenegotiations the unrepresented employees at SanAntonio were granted a 2-week vacation after 5years'service,and all had received the minimumwage increases by November 1967. Furthermore,despiteRespondent's failure to make a significantcounter offer to the Union's demand for a 10-centincrease,in1967 it granted such an increase toLaredo'semployees.It is apparent,therefore, thatRespondentactuallyconferredbenefitsonemployees at its unrepresented facilities, which itwas unwilling even to propose to the Union duringthe course of negotiations at McAllen.At the sametime,Respondent,through its supervisors andagents,utilizedthisdisparityasameans ofexploiting the Union's fruitless efforts to secure acontract.Thus,McAllen's employees were told thattheir counterparts at Laredo and San Antonio wereenjoying better benefits,which they would share inwere it not for the Union.This conduct, which together with the discharge ofGarcia without regard for his length of service andreputation as a worker,was part and parcel of anoverall scheme to disparage the Union in the eyes ofunitemployees and undermine its representativestatus.Considered in the light of the foregoing,Respondent'sinflexibilityat the bargaining tablecould only be viewed as interwoven with an unlawfulpatternofconductcalculatedtofrustratebargaining, avoid a contract,force a strike, andthroughpermanent replacement of strikers andother means undermine the Union. Accordingly, wefind that Respondent,through its overall course ofconduct,failed to comply with the statutory duty tobargain in good faith and thereby violated Section8(a)(5) and(1) of the Act.5.The General Counsel has excepted to thefailureof the Trial Examiner to find that thestrikersinCase 23-CA-3079areunfair laborpracticestrikers.The record reveals that theemployees voted to strike because of Respondent'sdischarge of Hector Garcia and because of theirbelief that the Company was not bargaining in goodfaith.Additionally, the record shows the strikersapplied unconditionally for reinstatement on April19, 1968,and were not reinstated by Respondent.As we have found Respondent violated Section SWEENEY & CO.2138(a)(3) of the Act by discharging Garcia and Section8(a)(5) by its bad-faith bargaining, we find merit inGeneral Counsel's exceptions. We therefore find thatthestrikeof the Company's employees whichcommenced on February 11, 1968, was caused andprolongedbytheCompany'sdiscriminatorydischarge of Garcia in violation of Section 8(a)(1)and (3) of the Act and refusal to bargain in goodfaith in violation of Section 8(a)(1) and (5) of theAct and thus was an unfair labor practice strike atitsinception.Accordingly,Respondent's refusal toreinstate the strikers upon their application was anadditional violation of Section 8(a)(1) and (3) of theAct.' 2Tim REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order it toceaseanddesisttherefromand take certainaffirmative action designed to effectuate the policiesof the Act.As we have found that Respondent dischargedHector Garcia in violation of Section 8(a)(3) and (1)of the Act, we shall order that Respondent offer toGarcia immediate reinstatement to his same orsubstantially equivalent position with full restorationtoseniorityand other benefits he would haveenjoyed had he not been discriminated against.Although we do not require that Respondent restoreitshome center operations at the McAllen facility,therecordrevealsthatGarcia can and hasperformed severalotherjobsatthefacility.Accordingly, for purposes of this section of theRemedy, "same or substantially equivalent position"shallbe construed to mean any of the jobs atMcAllen which Garcia formerly performed as autilityman.AsRespondent has discriminatedagainst the unfair labor practice strikers by refusingto reinstate them upon their application, we shallorderRespondenttoofferthemimmediatereinstatementtotheirformerorsubstantiallyequivalent positions without prejudice to seniority orother rights and privileges, discharging if necessaryany replacements. Respondent shall also be requiredtomake Garcia whole for any loss of income hemay have been occasioned as a result of thediscrimination against him and make the strikerswhole for any losses in wages they may havesuffered as a result of the discrimination practicedagainst them since April 19, the day of theirunconditionalapplicationforreinstatement.Backpay in the case of Garcia as well as the strikersshall be computed in the manner set forth inF.W.Woolworth Company,90 NLRB 289, plus interestat6percentperannum as prescribed inIsisPlumbing & Heating Co.,138 NLRB 716."Having found that Respondent violated Sec.8(aX3) by refusing toreinstate the unfair labor practice strikers,we find it unnecessary to passupon the applicability of the principles set forth inN.L.R.B.v.FleetwoodTrailer Co..389 U.S. 375;The Laidlaw Corporation,171 NLRBNo. 175.Having found that Respondent has refused tobargain in good faith with the Union,we shall orderRespondent to cease and desist from such conduct.The violations of Section 8(a)(1), (3), and (5)found herein are of thetype thatstrike at the veryheart of the Act and warrant an order requiringRespondent to cease and desist from in any mannerinfringingupon the exercise of employee rights.N.L.R.B.v.EntwistleMfg. Co.,120 F.2d 532 (C.A.4):CaliforniaLingerieInc.,129 NLRB 912, 915.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By implying to employees that the Union wasresponsible for their not receiving increased wagesand benefits and by making to them promises ofbenefits to induce their withdrawal from the Union,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.By discriminatorily selecting Hector Garcia fordischarge because of his activities on behalf of theUnion, Respondent has engaged in an unfair laborpractice within the meaning of Section 8(a)(1) and(3) of the Act.5.By refusing to bargain collectively in good faithwith the Union, Respondent has engaged in anunfair labor practice within the meaning of Section8(a)(1) and (5) of the Act.6.By refusing to reinstate unfair labor practicestrikersupon their unconditional application forreinstatement, Respondent has engaged in an unfairlabor practice within the meaning of Section 8(a)(l)and (3) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby orders that Respondent,Sweeney & Co., Inc., McAllen, Texas, its officers,agents,successors,andassigns,shalltake thefollowing action:1.Cease and desist from:(a)Interferingwith,restraining,and coercingemployees in the exercise of their Section 7 rights bytelling them that they will receive greater benefits ifthey withdraw from the Union.(b)Discouraging membership in or activities onbehalf of Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, Local 173,or any other labor organization, by discriminatoryselection of union supporters for discharge, or byterminating the employee status of unfair labor 214DECISIONSOF NATIONALLABOR RELATIONS BOARDpractice strikers by denying them reinstatementupon their unconditional application to return towork, or by in any other manner discriminatingagainstan employee in regard to his hire, tenure, orother terms and conditions of employment.(c)Refusing to bargain collectively in good faithwithAmalgamatedMeatCuttersandButcherWorkmen of North America, AFL-CIO, Local 173,as the exclusive bargaining representative of all itsemployees in the following appropriate unit:Allemployees,includingwarehousemenandhelpers,truckdriversandclericalemployeesemployed at Respondent's facility atMcAllen,Texas, but excluding all buyers, salesmen, guards,watchmen and supervisors as defined in the Act.(d)Inanyothermanner interferingwith,restraining, or coercing employees in the exercise oftheir right to self-organization, to form, join, orassistAmalgamatedMeat Cutters and ButcherWorkmen of North America, AFL-CIO, Local 173,oranyother labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted activitiesfor purposes of collective bargaining or other mutualaid or protection, or to refrain from any and allsuch activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Upon request bargain collectively in good faithwith the above-named Union as the exclusivebargaining representative of the employees in theheretofore described appropriate unit and embodyany understanding reached in a signed contract.(b)Offer to Hector Garcia immediate and fullreinstatementtohisformerorsubstantiallyequivalent position without prejudice to his seniorityor other rights and privileges and make him wholefor any loss of earnings he may have suffered as aresult of the discrimination practiced against him inthemanner set forth in the section of this Decisionentitled "The Remedy."(c)Offer to strikers (listed in Appendix B to thisDecision) who participated in the strike commencingonFebruary11,1968,immediateandfullreinstatementtotheirformerorsubstantiallyequivalentpositions,withoutprejudice to theirseniority and other rights and privileges, and makethem whole for any loss of earnings they may havesuffered as a result of the discrimination practicedagainst them in the manner set forth in the sectionof this Decision entitled "The Remedy."(d)Notify the above employees if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(e) Preserve and, upon request, make available totheBoard and its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary in determining theamount due as backpay.(f)Post at its McAllen, Texas, warehouse, copiesof the attached notice marked "Appendix A."''Copies of said notice, on forms provided by theRegional Director for Region 23, shall, after beingdulysignedbyRespondent'sauthorizedrepresentative,bepostedbyRespondentimmediately upon receipt thereof, in conspicuousplaces,includingallplaceswherenoticestoemployees are customarily posted, and maintainedby it for 60 consecutive days. Reasonable steps shallbe taken to insure that said notices are not altered,defaced, or covered by any other material.(g) Notify the Regional Director for Region 23, inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastaken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESThis Notice is Posted by Order of theNational LaborRelations BoardAfter a trial at which allsides.had the chance to giveevidence,theNational Labor Relations Board found thatwe, Sweeney & Co., Inc., violated the National LaborRelationsAct, as amended, and ordered us to post thisnotice and to keep our word about what we say in thisnotice.The law gives you the rightTo form, join, or helpunions;To choose a union torepresentyou in bargaining with us; To act togetherforyour common interest or protection; and Torefuse to participate in any or all of these things.The Board has ordered us to promise you that:WE WILL NOT interfere with your rights.WE WILL NOT tell you that Local 173, AmalgamatedMeatCuttersandButcherWorkmen of NorthAmerica,AFL-CIO is responsible for your notreceiving increased wages andbenefits.WE WILL NOT promise benefits to get you towithdraw from Local 173, Amalgamated Meat Cuttersand ButcherWorkmen of North America, AFL-CIO.WE WILL NOT fire you because of your activities onbehalf of Local 173, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO.WE WILL NOT refuseto bargainin good faith withLocal 173, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, upon itsrequest.WE WILL NOT refuse to let you return to workbecause youengage ina strike protesting unfair laborpractices.The National LaborRelationsBoard found that wefiredHector Garcia because of his union activities and"In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words "a Decision andOrder"thewords"a Decreeof the United States Court of AppealsEnforcing an Order." SWEENEY & CO.that we had not bargained in good faith with the Unionand that as a result, the employees who took part in thestrike on February Il, 1968, were unfair labor practicestrikers. It also found that the strikers were entitled tohave their jobs back in April, 1968 when the Unionnotified the Company the strikers were willing to return towork. Since the Company did not permit the strikers toreturn to their jobs, the National Labor Relations Boardfound this a violation of the National Labor RelationsAct, as amended.WE WILL bargain in good faith with the Union.WE WILL offer to Hector Garcia reinstatement to ajob similar to that he performed before he wasdischarged.WE WILL pay to Hector Garcia any wages he mighthave lost because of his discharge with 6 percentinterest.WE WILL offer reinstatement to those employees whowent on strike and who were not reinstated to their oldjobs or similar ones, and pay them, with 6 percentinterest for any wages they may have lost as a result ofour refusal to reinstate them when they applied.WEWILLwritealettertoanyoftheabove-mentioned persons who are in the Armed Forcesof the United States and tell them they can apply forjobs after they are discharged.DatedBySWEENEY & CO., INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice may be directed tothe Board'sRegional Office,6617 FederalOfficeBuilding,515RuskAvenue,Houston,Texas,Telephone713-228-4296.APPENDIX BAdolfo CantuJose CastilloRafael de la GarzaFrank de LunaJulian de LunaJorge EscobarJose R. FloresFlorentino GarzaHiginio GarzaMoises GarzaRafael GarzaRudolf GarzaFrank GonzalezFlorentinoGonzalezAdan M. GonzalezRaul GonzalezSamuel G. GuajardoArmando IslasFidelMartinezJuan MataJose J. MenchacaMartin MendezAlberto A. MoralesNicasio OlveraRaul ReyesSam ReyesZacarias RochaFidel SalinasFrederico ZunigaAdan MoralesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS,TrialExaminer: The complaint inCase 23-CA-2914 is foundedupon a chargefiledbyAmalgamatedMeat Cutters and Butcher Workmen ofNorth America,AFL-CIO, Local173, hereinafter calledthe Union,on December21, 1967,and the complaint was215originally issued on February 5, 1968, and amended onApril 12, 1968. This amended complaint alleges thatSweeney & Co., Inc., herein the Company or Respondent,violatedSection 8(a)(1), (3), and (5) of the Act. OnSeptember 13, 1968, pursuant to an additional charge bytheUnion, the General Counsel issued a complaint inCase 23-CA-3079 against the Respondent alleging further8(a)(1) and (3) violations - coupled with a motion forconsolidationwith Case 23-CA-2914. Hearings were heldbefore me in Edinburg, Texas, on various dates in April,May, and in October, 1968, and all parties wererepresentedby counsel and participated fully at thehearings.Oral arguments were waived, but briefs werefiled and the same have been given due consideration.Upon the entire record in this case and my observationof the witnesses, I make the following.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is now and has been at all times materialherein,a Texas corporation,having its principal office,warehouse and place of business at San Antonio,Texas,withadditionalwarehouse facilitiesatLaredoandMcAllen, Texas,where it is engaged in the business ofsellinggroceries,foodstuffs,drugs, sundries,and otherrelatedmaterial at wholesale.TheMcAllenwarehouseisthe only facility involved in this proceeding.Respondent,in the course and conduct of its business operations duringthe past 12-month period,which period is representativeof all times material herein,purchased goods valued inexcess of$50,000 from points outside the Stateof Texaswhichwere shipped directly from such points to itsMcAllen,Texas,warehouse. The complaint alleges, theanswer admits,and I find that the Respondent is anemployer engaged in commerce within the meaning of the-Act.11.THE LABOR ORGANIZATION INVOLVEDThe Unionisnow,and has been at all times materialherein,a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICESIt is alleged that the Company violated the Act byvariousstatementsand conduct on the part of theirsupervisors involving the soliciting of employees towithdraw their support from the Union,threateningemployeeswithlossofcertaineconomicbenefits,promising wage increases,improved vacations, and otherbenefitsifemployees would cease their support for theUnion,and illegal interrogationof employeesconcerningtheirunionactivities.Itisalso allegedtheCompanydischarged Hector Garcia on December 16, 1967, becauseof his activity for the Union, and that the Companyengaged inbad faithbargainingby refusing to make theUnion a proposalon wages andunion security provisions(checkoffs),byunilaterallyandwithoutnotificationclosingitshome center operationsatitsMcAllenwarehouse,and therebyterminatingthe employment ofHector Garcia. It is further alleged that a strike, whichcommencedFebruary 11, 1968, was caused by and/or wasprolonged by the unfair labor practices of Respondent,and on or about April 19, 1968, 29 employees who hadengaged inthe strikemade an unconditionaloffer to 216DECISIONSOF NATIONALLABOR RELATIONS BOARDreturn to work in their former or substantially equivalentpositions of employment,and that since on or about April19, 1968,Respondent had failed and refused to reinstatesuch employees.It is alleged that on April 24, 1968,Respondent had refused to reemployAdan C. Moraleswho had also engaged in the strike and had made anunconditional offer of reinstatement.'It is also allegedthat said refusal to reinstate the employees was becausethese employees had joined or assisted the Union orengaged in union or concertedactivity,and was therefore,a violation of Section 8(a)(3) of the Act. The subsequentcomplaint in Case 23-CA-3079,alleges that on or aboutApril 18,1968, the Company had job openings availablewhich had been performed by the strikers,but advertisedfor and hired new employees,and that the Companyfailed and refused to reinstate the strikers who had madean unconditional offer to return to work.Respondent is a wholesale grocery supplier,and forpurposes here supplying some 45 grocery stores in andaroundMcAllen,Texas,and in the Lower Rior GrandeValley.The grocery stores servedby the Company rangein size from fairly large supermarkets down to very smallstores.TheCompanyhasmainly three principlesdepartments in itsMcAllen warehouse installation-I.B.M., grocery,and produce.The I.B.M. department hasfour employees,.and their main responsibility is inventorycontrol of merchandise in the warehouse and customerorders and billing.Itappears from this record that thegroceryandproducedepartmentsaretwo separateoperations.The produce department supplies stores withfruits and vegetables.Donicio Villarreal is the manager ofthisdepartment,and there are approximately eightemployees under his direct supervision.The working hoursof this department are from 12 to 1 p.m.until 8 p.m. or 9p.m., depending upon the workload on Sunday, Monday,Wednesday,and Friday;and from 7 a.m. until 4 p.m. or 5p.m.,depending upon the workload,on Tuesday andThursday;and, on Saturday,from about 4 a.m. to 12noon.The grocery department has from 20 to 25 employeesworking in two shifts since March 1966,when the nightshiftwas added. The home center department,within thegrocery operations,carried such items as kitchen utensils,towels,blankets,and similar type items.Inthisdepartmenttherewasalsoacigarettestampingdepartment which handled customer needs for cigarettesand performed the required stamping of tax decals oneach package.As pointed out the employees in thegrocery department consist of order pullers, who takecustomer orders and pull them from inventory andprepare for shipment;checkers and shipping clerks, whodo order pulling also but,inaddition,check the orderspulled to see if they are correct and load the merchandiseon delivery vehicles;unloaders who unload box cars andtrucks with incoming merchandise and receiving clerks tocheck the invoices;and warehouse employees(and forkliftand jeep or towmotor operators),who place themerchandise into inventory at locations designated bycode numberby theI.B.M. department.,There are alsobillingclerks,who coordinate customer orders andbillings.The day shift in the grocery department iscomprised of from 10 to 11 employees,who begin work at7 a.m. and work until 5 p.m., except on Friday,when theywork until 4 p.m. The night shift,comprisedofapproximately from 10 to 11 employees,begins work at'Allemployeesparticipating in the February strike are listed inAppendix A, [Omitted frompublication.]2:30 p.m. and works until 12 midnight, or sometimes to 1or 2 a.m., dependingupon the workload, on Mondaythrough Thursday. On Sunday, the night crew begins at 8p.m. and works until approximately 6 a.m., or as late as 9a.m., dependingupon the workload.In the spring of 1966, the Industrial Union Departmentof the AFL-CIO, on behalf of the Union, commenced anorganizing drive among Respondent's employees at itsMcAllen warehouse. In June 1966, the Union filed aPetitionforCertificationseeking to represent theseemployees, and in July 1966, a Teamsters Local moved tointervene.A hearing was held in the Representationmatter on July 19, 1966, and on August 16, 1966, theBoard'sRegionalDirector issued hisDecisionandDirection of Election, in which he found as an appropriateunitthefollowing:"Allemployees,includingwarehousemen and helpers, truckdrivers, and clericalemployees,employedattheemployer'sfacilityatMcAllen, Texas, excluding all buyers, salesmen, guards,watchmen and supervisors, as defined in the Act." Anelectionwas then ordered and held on September 14,1966, and a majority of the votes were cast for the Union.On September 26, 1966, the Union was certified as thecollectivebargainingagent for the employees in theabove-describedunit.TheRespondentandUnioncommenced negotiations on January 10, 1967, and,subsequently, held meetings in 1967 on February 6, March1-2,April4-5,July 11-12,August 3,October 13,November 1 and 16, December 13, and on April 19, 1968.The parties stipulated in the record as to the dates of thenegotiations meetings, the beginning and ending times ofeach meeting and those who were present.The initial issue in this case bears on whether or notErnestHodges and Donald Bennett are supervisors oragents within the meaning of the Act.'Hodges has worked for the Company for approximately7 years, and was employed as a shipping clerk. He workedthe day shift until March of 1966, when the night shiftwas set up in the grocery department. Hodges testifiedthat his duties as a shipping clerk on the night shiftinclude the taking of orders from I.B.M. and laying themout for the order-pullers, that he marks the door at whichthey are to be loaded depending on the size trailer needed,and that he spends "most" of his time checking the ordersout to make certain they are correct. Hodges states thathe seldom has to ask anyone on the night shift (from 8 to10 employees) to pull orders because it is largely routinework and each employee is familiar with his job. Hodgestestifiedtherehave been occasions where night shiftemployees in the grocery department would ask for timeoff,and if the reason was sickness or "something like'The only statements in the Representation Case concerning this matter- was testimony by the Respondent'sMcAllen warehouse manager,WarrenMiller, to the effect that neither Hodges nor Bennett had theauthority to hire or fireor to effectivelyrecommend such action.Little orno other testimony concerning the dutiesor authorityof either man wasadduced by any party.The Regional Director, in his Decision of Election,made no specific finding as to their supervisory status and did not mentioneitherman by name.Neitherman's vote was challenged at theBoard-conducted election,and wherein the Union wascertifiedto representRespondent's employees.The undersigned is notbound by the conclusorystatements of Manager Miller in the representation proceeding,wherein noeffortwas made by the Union to litigate such employees' supervisorystatus,and may make an independent determinationof thesupervisoryauthority of Hodges and Bennett based on the evidence as presented in theproceeding before me.SeeStandard Products Company,159 NLRB 159,162. See alsoLeonard NeiderriterCompany, Inc.,130 NLRB 113, 115,SouthernAirways,124 NLRB 749, 750. SWEENEY & CO.that"he would let him go"automatically,"and if time-offwas requested for other good reasons he would generallylet the man off and consult with Plant Manager Millerabout it or call Miller.He also related in his testimony,that the employees do not require any indication from himas to the time to leave at the end of the work shift, andthey do not inquire whether they can leave. Hodgestestified he has no authority to hire or fire employees norto recommend any such actions,and his authority todiscipline employees merely extends to talking to them,and if no mutual agreement is reached they will then seePlantManager Miller about it. Hodges admitted he has"moved employees around"when work in the drugdepartment is caught up and extra help was neededelsewhere in the warehouse, and on occasions he has alsoinformed employees that there is additional work to bedone before leaving.Rudy Garza testified he receivedpermission fromHodges to leave work on numerousoccasions,however,Hodges testified that when thisoccurred,Garza always told him that Miller had givenhim permission to be off work.Garza also testifiedconcerning an incident which occurred the latter part of1966 when Hodges had asked him to move some charcoalfrom a location in the warehouse.Garza testified he toldHodges he was not going to move the charcoal as HomerIsenberg had previously instructed him to place them onthe north side.'Both Hodges and Garza became quiteexcited and annoyed over this incident,and Hodges theninformedGarza he was fired,butGarza replied thatHodges could not fire him because he had been hired byIsenberg.Garza testified that Isenberg then came uponthe scene and told Garza that Hodges had the authority tofirehim but also informed him that Hodges would not"bother"him any more.Hodges stated that he did get alittle angry and he did tell Garza he was fired but, ". . . Iwas a little angry and I didn'thave the right to say that,and I went to see Mr. Isenberg about it a little later, andhe took care of it from there."Itappears that Garzacontinued to work up until the strike in February of 1968.Hector Garcia stated that in late 1965 or early 1966,Hodges told him he was needed downstairs in thewarehouse to help on various jobs, and Garcia informedHodges he had to take care of the home centerdepartment first.PlantManager Miller then walked byand Hodges told Miller,"Hector is getting pretty smartwithme." According to Garcia,Hodges then informedhim that if he did not like the way he was running thewarehouse"why don'tyou clock out and go home."Garcia also testified that Miller then states,"Well, he isyour boss,he can tell you what to do, Hector."Garciafurther related that he considered Hodges his supervisoron the night shift,thatHodges instructed the employeeswhat to do and shifted employees from one job toanother.The credited evidence clearly shows that Hodgesdevoted practically his entire time on the night shift inchecking the orders to see if what has been pulled was thecorrect order.As pointed out, in cases where a particularorder is not picked up off the desk,he will ask anotherorder puller to pull it,however,this seldom occurs for, asHodges testified,"It'smore or less routine work andeveryone knows their job and they go ahead and do it."'Up until January 1967, Homer Isenberg was Respondent'sgeneralmanager at their warehouse in McAllen,but since then Isenberg has beenin a semiretired capacity and only fills in when Miller is absent, and attimes makes some outside sales along with buying products for the frozenfood department.217Hodges further testified that he merely"asked"employeesto do things and did not tell them,and emphasized thatother employees would also ask the help of others inpulling the various orders.Itwas only on rare occasionswhen Hodges had to tell anyone what to do. While Millerisnot present at the warehouse during all of the nightshift(after 5 p.m. till midnight),he, nevertheless,would becontacted by telephone if anything out of the ordinaryarose.Itisadmitted that Hodges let people off forsickness,but this is a routine policy involving noindependent discretion, but for most other reasons hewould contact Miller if he was still at the warehouse, andifhe was not there would call or discuss it with Miller.There is no credited testimony that Hodges has anygeneral or overriding authority to let employees off fromwork and only very rarely will he excuse an employee, andthen only under routine circumstances or where Miller hasalready given his permission.The only purported supervisory authority exercised byHodges occurred on two occasions involving Garza andGarcia,aspreviouslynotedherein.Both instancesadequately show that Hodges had no authority to hire orfireemployees,or effectively recommend such action.With tempers flying,Hodges informed Garza that he wasfired.IsenbergthenstatedthatHodges had suchauthority,but then immediately informed Garza thatHodges would not "bother" hurt any more.It appears tome that this incident was a most obvious example toemployees that Hodges actually had no authority real orotherwise,to fire anyone, and furthermore, no power toeffectuate such a recommendation as, in the final analysis,Hodges' outburst was directly and quickly refuted byIsenberg on the spot,and Garza continued to work. It isclear to me that Hodges was never vested with any powerto discharge or to effectively recommend the same. Theother situation involving Hector Garcia happened so longago it is difficult to ascertain its exact valuation andapparently happened prior to the establishment of thenight shift.However, it is noted that the incident occurredin the presence of Plant Manager Miller and, in the finalanalysis, Garcia was merely told that if he did not like theway things were running he could go home.As a strawboss, leadman, or acting as a group leader - Hodges wasattempting to exercise some immediate control in gettingother work done, and it appears to me that Miller's replyand on the spot backing of Hodges, was necessarily inaccordance with such endeavors in efforts to maintainsome semblence of work schedule in the warehouse. Whatisoverriding,however,is the fact that this incident againshows thatHodges did not have the authority toeffectively recommend discharge.Hector Garcia continuedtowork in the warehouse until the home centerdepartment was discontinued in late 1967, as detailedhereinafter.''Hodgeswas originally hired on a weekly salary basis; however,beginning inJanuary of 1966, he was placed on an hourly rate because ofwageand hour purposes. Leland Harris, comptroller of the Company,testified that the Respondent had encountered experiences with severalwage and hour audits and the types of employees subject to overtime Hisduties included periodic examination of the payroll, and during such anexamination of the payroll in late 1965, Harris noticed that Hodges was inthewarehouse as a nonsupervisory employee, and it was directed thatHodges be changed to an hourly rate. He stated that shipping clerks inRespondent's warehouses in Laredo and San Antonio are also paid only onan hourly rate It appears that Hodges is entitled to 2 weeks' vacation,whereas other employees receive l week. The reason for this is that theRespondent's practice has been, and was when Hodges was hired, to give 2weeks' vacation to salaried personnel. Since Hodges was hired on this 218DECISIONSOF NATIONALLABOR RELATIONS BOARDDonald Bennett started working for the Respondent inAugust 1965, and his initial duties were to call oncustomers or accounts in the McAllen trade area. InFebruary 1966, Bennett was transferred into the McAllenwarehouse as the day shipping clerk. As to the duties heassumed inthe warehouse, Bennett testified as follows: "Iwas more orless in chargeof, I say in charge, of trying toget trucks out every morning that were loaded, get thefrozen foods on them, see that the cheese and frozen foodwas put on them, and to take care of pulling orders duringthe day, and checking in merchandise that was returned."Bennett was then asked about the authority in his job, andhe replied, "Well, by authority,Iwasn'tgivenanyauthority as for as telling anybody really what to do. I didhave a couple of men that helped me outon pulling ordersand different things, and I could ask them all the time.They knew what they were supposed to do, and it was justa matter of uniform work that had to be done."Bennettstated that he spent three-quarters of his timepullingorders, checking returns, and checking out merchandise,and the remainder of his time was spent checking andassigningnew locations for merchandise,' would also help"hunt"merchandise, and did some minor maintenanceand repair work. As indicated by Bennett's testimony, hehas different employees helping him in various aspects ofhis job.One employee helped him on returns, a coupleother employees helped in pulling orders, and anotheremployee would pull all home center items, and otherdrugs,frozenfood,cheese,andothertypesofmerchandise.Bennett testified that in his duties as shipping clerk inthe warehouse he never was given authority to hire or fire,and never recommended that anyone be employed ordischarged. He further related that when employees askedfor time off he told them to check with Manager Miller,and had no authority to grant a time off request.Bennettalso testified he did not route the delivery trucks, and thedrivers had a regular schedule to follow and which wasposted in the warehouse. There was testimony byemployee Jose Flores that Bennett directed him to changehis truck route on a few occasions. Bennett testified thatMiller had told him to make a change in the delivery, andhemerely relayedthismessagetoFlores.Millersubstantiated the testimony of Bennett, and denied evertelling Flores that he had to change deliveries because ofinstructions from Bennett.Hector Garcia testified thatwhen he was not busy in the home center department,Bennettassignedhim to various other jobs in thewarehouse, and stated thatBennett andMiller told himwhere to work, and also related thatBennett assignedother employees to different duties. Garcia admitted thathe never knew Bennett to hire or fire anyone.6basis, he received this amount of vacation and, when changed to an hourlyrate,this benefit was not reduced under company policies Hodges' hourlyrate in December 1967 was 20 cents above the next highest pad employeeoutside of other clerks.However, as also pointed out, he has been with theRespondent longer than some employees on the crew and has additionalduties requiringmore knowledge and skill than other employees on thenight crew.All employees on the night crew in the grocery departmentreceive a 20-cent-per-hour premium pay. It appears that Hodges' duties asshipping clerk have not changed since the election in September 1966, and,asaforestated.he and Bennett voted unchallenged in that electionfollowing a Representation hearing.'It appears that most or all location assignment in the warehouse is doneby the I.B.M. department,and Bennett'sonly job is to make a visualinspection to see whether numbered locations are cleared.'This record shows that Bennett was initially hired on a weekly salarybasis:but after being transferred to the warehouse his pay was changed toany hourly basis. This was done when it was noted he was no longer a fieldThe contention by the General Counsel, in summationof this phase of the case, is asfollows:BothHodges and Bennett receive rates of paysubstantiallyinexcessof all of the other employeesworking on their shift - in Hodges' case, 45 cents perhour andBennett's case,70 cents per hour. Unlike allof the other employees who receive only one week'svacation, both Bennett and Hodges are entitled to atwo-week vacation which is the same entitlement as theacknowledged supervisors. Both men responsibly directthe employees working under them, including the use ofindependent judgment in moving employees from job tojob on a regular and recurringbasis.Inaddition,Respondent'smanagershave informed employees thatbothHodges and Bennett were supervisors and hadauthority to discharge employees who failed to complywith their instructions. The mere fact that there is noevidence that such authority was actually executed doesnot diminish the existence of the supervisory authority.Section 2(l1) of the Act defines a supervisor as:any individualhaving authority,in the interest ofthe employer,to hire, transfer, suspend, lay off, recall,promote, discharge,assign,reward, or disciplineotheremployees, orresponsibly to direct them,orto adjusttheirgrievances,oreffectively to recommend suchaction,if in connection with the foregoing the exerciseof such authority isnot of a merelyroutine orclericalnature,butrequires the use of independent judgment.[Emphasis supplied.]Where the evidence fails to show, as here, that apurported supervisorpossessesoneormore of thenecessary statutory requisites, such a person cannot beclassifiedasa supervisor within the meaning of thestatutory definition.'man but was in the warehouse and because of wage and hour requirements,theRespondent changedhim to an hourlybasis with overtime,as it haddone with Hodges, as aforementioned.As pointedout the Respondent'spolicy is thatallweekly paid employees are entitled to 2 weeks' vacationand that when for some reason they are changed to an hourly rate theirbenefits are not reduced.In this respect Bennett testified,as far as heknew, he was only entitled to 2 weeks.Bennett was never actually taken 2weeks or was unaware that he would be so entitled.G. C. Exh 11(b) datedMay 1, 1966, has a notation describing Bennett's classification as "Buyerand Supr."This exhibitisa payroll change notice signed by HomerIsenberg.Isenberg testified that"Buyer andSupr" indicated a retailsupervisor whose duties were to call on retail stores and work with themon advertising and any otherhelp that theymight need in the retailoperation.The only supervision duties were with the Respondent'scustomers and had nothing to do with Respondent's employees'The Senate in reporting its amendment to include a definition of asupervisor clearly showed its intention to be the drawing of a line betweensupervisors that are truly management andminorsupervisors having nosuch connections.S. Rep.No. 105 on S.1126, said.In drawing an amendment to meet this situation,the committee hasnot been unmindfulof the factthat certainemployeeswithminorsupervisorydutieshave problemswhich may justifytheir inclusionsinthe act. It has therefore distinguished betweenstrawbosses,leadmen,set-upmen,and other minor supervisory employeeson the one hand,andthe supervisor vestedwithgenuine management prerogatives as therighttohire orfire, discipline,or makeEFFECTIVErecommendationswithrespectto suchaction.In other words the committee has adoptedthe test which the Board itself has made in numerous cases when it hadpermitted certain categoriesof supervisoryemployees to be included inthe same bargaining unit with the rank and file.BethlehemSteel Co.,65 NLRB 284 (expeditors);PittsburghMeter Co., 61 NLRB880 (groupleaderswithauthority to give instructions and to layout the work),RichardChemicalWorks, 65 NLRB 14 (supervisorswho are mereconduits fortransmittingorders),EndicottJohnsonCo.. 67 NLRB 1342,1347 (personshavingtitleof foremanandassistantforeman but withnoauthorityotherthantokeep productionmoving) . . . ."[Emphasis SWEENEY & CO.219Ithas been consistently and repeatedly held, in casesdealing with determination of supervisors,thatitwas ofabsolute necessitythat the record clearly showthat one ormoretypes of authority set forthin theAct be present inorder to prove thata person possesseda supervisoryposition.It is likewise has been consistentlyheld that theintentionof an employer to confer supervisory authorityuponanemployee is insufficientabsentaclearannouncementbyhimtosaidemployees of suchauthority.'The foregoingconsiderations and therecord as a wholeestablishesthat whileHodges and Bennettdirected andassignedotheremployeesinthewarehouse,suchdiscretionmust be regarded as performanceof routinefunctionswhichdo not require the exerciseof independentjudgment.Furthermore,eventhough a few employeeswere occasionally grantedtime offwhen Miller was notavailable- they acted within a verylimitedscope due toillness or other obvious reasonsof necessity,and it is wellestablishedthat thesporadic exerciseof such limitedauthoritydoesnotshowtheyaresupervisors.Cosby-Hodges Milling Company,170 NLRB No. 50. Aspointed out by theRespondent,Cosby-Hodgesconcernedshippingclerks, checkers,and shippingtrucksand loadingforemen who, in instances,performedand possessed moresupervisory indicia thanBennett and Hodges,and theBoardfound themto be leadmen.InUTD Corporation(Union-Card Division),165 NLRB No. 48,the leadman,held by theBoardto benonsupervisorydistributed andchecked out the quality of work of other employees,instructednew employees,setupmachinery,didproduction work,and if anemployee's work was not up tostandardthe leadman wouldcall this to the employee'sattentionand submit a report on it. Theseleadmen,among other things,passedout checks and computedrates of payfor incentivework. The Board inUTDnotedthatduring the nightshift thereison hand a nightsupervisor,but the leadmen are givendetailedinstructionsby the day shiftforeman.From the above theRespondentpoints outwe havea somewhat parallel situation in theinstant case,due to the fact thatduringthe period of timethe employeeswork atRespondent'swarehouse whenMiller is not present,but is easily accessibleby telephone,places quite similar circumstances as having a supervisorpresent while employees do clearly routine work.It is alsonoted that theleadman inUTDmade from 20 cents to 25cents more thanotheremployees.InCorey Brothers, Inc.,162NLRB 770, 115, theBoardwas confronted witha similar warehouse operationas is present in the instant case.One employee involvedwas a shippingclerk (Biazi)whose dutieswere verysimilar to those in the instant case.The Board held thatBiaziwas not a supervisor as he only gave routinesupplied.]See alsoN.L.R.B. v.Budd Mfg. Co.,169 F.2d 571 (C.A. 6kE. B. Lawand Son.92 NLRB 826 CrownCorrugated Container, Inc.,123NLRB318.'For exampleSioux CityBrewingCompany.86 NLRB1164, where itwas held that an employee without authority to hire, discharge, orotherwise affect the status of other employees of his employer was not asupervisor;Calument and Hecla Consolidated Copper Co,86 NLRB 126,where it was held that group leaders without the statutory requisites werenot supervisors;andWarrenPetroleum Corp..97 NLRB1458, where itwas held that gang foremen who do not possess or exercise the power ofeffectiverecommendation or responsible direction over a crew were notsupervisors.See, for example,Continental Oil Company,95 NLRB 358;George Knight and Co.,93NLRB 1193;United States GypsumCompany.91 NLRB 404.instructions in the warehouse and was not held responsiblefor the overall functioning of the warehouse in the sensehe was not concerned with seeing that enough employeeswere present,that shipments arrived or that the inventorybe kept at a given level,and that the directions he gave toemployees were ". . . usually dictated by events overwhich he has no control." As to the second employee(Bardwell),the Board notes in footnote 14 of its decision,a situationlike that which Hodges had with Rudy Garzawhere, in a heated conversation,the employee was told to"go home";however, this decision was overruled as in theinstant case,and the Board noted". .We do not viewthis incident as establishing authority in Bardwell todiscipline;if anything,it suggests the opposite."The intention of the parties is also significant.Insofaras the Respondent is concerned,ithas always consideredBennett and Hodges as nonsupervisory,aswell as theother clerical employees. The credited testimony in thisrecord discloses thatHodges and Bennett were neverauthorized by the Company to hire, transfer, suspend, layoff,recall,promote,discharge,assign,reward,ordiscipline employees or to responsibly direct them, or toadjust their grievancesor effectivelyrecommend suchaction;that they devoted their time mainly to checkingand pulling orders or merchandise,and whatever requeststhey made to coworkers were of a mere routine naturewhich required the exercise of no independent judgment ordiscretion in the performance of their duties sufficient towarrant a finding that they responsibly directed the workof other employees.Upon the entire recordin this case,Ifind that at notime during their employment with Respondent wereHodges and Bennett supervisors within the meaning of theAct.The General Counsel, in these complaints, alleged thatHodges and Bennett,inaddition to being supervisors ofRespondent,were its agents as well.The only testimonybearing on agency is a meetingor conference in December1967,atwhichBennett andSlimGarza talked withRespondent's attorney, Scott Toothaker, and wherein theysoughthisadviceregardingtheUnion.AttorneyToothaker advised them he could not assist or give anyadviceon this because of his employment with theCompany and they would have to seek assistanceelsewhere.As pointed out the testimony of both Hodgesand Bennettreveals that any contact they made withemployees, or any actions they took, were purely apersonal and independent action on their part, and there isno evidence that Respondent knew of these matters exceptfor the conversation Bennett had with Toothaker andthere is no evidence this information was transmitted toRespondent. The evidence fails to show that any of theiractivitieswere done under the authority, either actual orapparent,conferredupon them by the Respondent,whether in advance or by subsequent ratification. SeeLexington Chair Co.,150 NLRB No. 1328;General Tireand RubberCo.,149 NLRB 474;Aero Corp.,149 NLRB1283;ElectricMotors & Specialties, Inc.,149NLRB1432; andSuperior Tool & Die Co.,132 NLRB 1373. Inaccordance with my findings and discussions above, I donot hold the Respondent responsible for any acts orstatements of Hodges and Bennett.DonicioVillerrealisinchargeof the producedepartmentwithintheMcAllenwarehouse,andadmittedlyasupervisorunder theAct.EmployeeArmando Islas testified that in early February, 1968,Villerreal told him that Homer Isenberg had made amistake in not giving the men in the produce department 220DECISIONSOF NATIONALLABOR RELATIONS BOARDthe night premium pay,and the Respondent's employeesinSan Antonio were already getting 2 weeks'vacation,while those in the McAllen warehouse were only getting 1week,and Villerreal went on to say that he would try toget Islas 2 weeks'vacation,better insurance,and the nightpremium,if he voted the Union out. Villerreal admitted tothe conversation with Islas, and that he had told him theemployees in San Antonio and Laredo were receiving 2weeks'vacation and had gotten a credit union and otherbenefits such as a better insurance policy,and that themen in McAllen would get the same once matters gotstraightened out.He further admitted telling Islas thatIsenberg told him that he had made a mistake in notgiving the night crew in the produce department the samenight premium that had been given to the employees inthe grocery department.Villerreal denied saying anythingabout the men voting the Union out, but admitted statingas long as the Union negotiations were going on theirhands were tied and nothing could be done about it butonce the matters got straightened out in McAllen, theywould be able to do the same thing that had been done inSan Antonio and Laredo.Sam Guajardo testified that in February 1968,Villerrealalsospoke to him about the Union, andinformed Guajardo that he had talked to Miller aboutgetting the produce department a 20-cent night premiumpay, but that Miller had answered saying he could donothing as his hands were tied because of the negotiations,and when they were back to the way they were beforemaybe then the produce department would receive the20-cent night premium pay.Villerreal stated he informedGuajardo that he had seen a letter the Company hadreceived from the Union,wherein the Union had notaccepted the 20-cent increase.He further told Guajardothat since the Union had rejected the 20-cent increasethere was nothing the Company could do about it.Villerreal'sstatements to Islas about increases inbenefitswhich had been granted in San Antonio andLaredowherenounionrepresentedRespondent'semployees,and then contrasting it with the situation inMcAllen where no increase in benefits had been yet made,and relating this to the presence of the Union as thebargaining representative, clearly is designed to hinder theeffectivenessof the Union,and indicating the desiredbenefitswould be obtained when the employees ceasedtheirunion activities.The above must be deemed asolicitation of an employee to cease his activity for theUnion and with the promise that in return employeeswould receive increased wages and other benefits.This isviolative of Section 8(aXl) and I so find.TheGeneralCounselargues that the statementinvolvingVillerreal and Guajardo is another instance ofattempting to dissuade employees from supporting theUnion by offering a promise of a significant increase intheir wages if the Union was dropped.Iam not in accordwith this contention,and find otherwise.Even acceptingGuajardo'stestimony as to what transpired on thisoccasion-itstill falls short of an illegal interference bytheCompany.Inessence,Villerrealmerely informedGuajardo that the Company could not consider thequestion of premium pay in the produce department whilethe Respondent and Union were still mutually engaged innegotiations.''For background purposes the General Counsel introduced statementsand documents to show that the Company was firmly opposed to theUnion from the beginning and to show that such opposition was arecurring theme through the preelection period.G. C Exhs.2, 4. 6, and 8.GeneralCounselallegesthatRespondent violatedSection 8(a)(3) and (1) of the Act by terminating theoperation of its home center department on or aboutDecember 1, 1967, and by terminating the employment ofHector Garcia on December 16, 1967, who was mainlyemployed in the home center department.10 TheRespondent argues that the Company had valied economicconsiderations for closing the home center department,and since Hector Garcia was the employee in charge ofthe home center spending almost all of his time there, andwith the closing of the department he no longer had a joband was accordingly terminated.Hector Garcia started working for the Company at itsMcAllen warehouse in August 1959. Between 1959 and1963 his main job was placing state tax stamp onpackages of cigarettes,and he also worked all over thewarehouse handling various types of jobs.In1963,Respondent installed a cigarette stamping machine whichapplied a decal tax stamp to the cigarette packages andresulted in a substantial reduction in the amount of timethat it took to stamp the cigarettes.At that time, inaddition to his job of stamping cigarettes,Garcia wasgiven the additional responsibility of taking care of thehome center department,and he also was told that uponfinishing work in home center he was to assist the othermen in pulling grocery orders and unloading railroad cars.Itappears that between 1963 and 1967,inaddition tostamping cigarettes and taking care of the home centerdepartment,Garcia worked at virtually every job in thewarehouse.Garciaalsooperatedvariouspiecesofequipment in the warehouse including the forklift forstacking incoming merchandise and the towmotor whichwas used in filling orders.After theUnion beganorganizing at the Company,Garcia took a very activepart,and he was the observer for the Union at theelection conducted on September 14, 1966,and followingthe election Garcia was also one of the employee membersof the union negotiating teams which conducted thebargainingnegotiationswithRespondent,andwhichstarted in January 1967,as aforestated.Garcia testified that in 1967 he was classified as anorder puller and was paid at the rate of $1.40 per hour,which was the same rate as all of the other order pullers,and there were approximately 10 or 12 other order pullersworking for the Company in its McAllen warehouse. Hestated that all during 1967 his duties remained the same,that he was working a 52-hour week,that during the weekhe would spend about 7 hours operating the cigarettestampingmachine, and his duties in the home centerdepartment would take approximately 2 to 2 1/2 days,running about 18 to 20 hours scattered throughout theweek.Although Garcia was the only man on the day shifthandling the home center operation,two employeesworking on the night shift,JorgeEscobar and FidelMartinez,also spent some of their time pulling orders inthe home center department.Since this activity occurred,prior tothe 10(b) period,no contention israised that such action be found to constitute an unfair labor practice, butis submitted in an attempt to show Respondent's subsequent actions in the10(b) period and to disclose the degree of illegal activityfollowed byRespondent since the initiation of the organizing attempt on behalf of theUnion.In these respects, I have fully considered the same in arriving atmy findings and conclusions herein."It is further alleged the Respondent terminated the operation of thehome center department and the employmentof HectorGarcia withouthaving notified or consulted with the Union - violative of 8(aX5) of IkeAct. SWEENEY & CO.During his period of employment he was neverdischarged,suspended,laid off or given a written warningabout the way he was performing his work,and he neverreceived any complaint about the way he did his work.Garcia testified that on one occasion Miller complimentedhim on obtaining a new customer for the Respondent.This record discloses that sometime prior to October1967, a decision was made by the Company to close thehome center department in the McAllen warehouse, andMiller received a letter from Respondent'spresident,datedOctober 16, 1967,11advising him to arrange todeplete the home center merchandise and have customersplace their orders from the San Antonio warehouse. Theletter sets out the basic business reasons and considerationformaking this change,and it also related to thediscontinuance of the cigarette stamping operation in theMcAllenwarehouse.Millerthenbeganmakingarrangement to close the home center,and in lateNovember or early December,1967, the merchandise inthe home center department at the McAllen warehousewas gradually sent back to San Antonio and, of course,Garcia was well aware of these events as he handled thepacking and other related works in connection with themove.By letter dated November 30, 1967,the Companynotified the Union it would discontinue the home centerand cigarette departments atMcAllen,and that suchaction might result at the permanent reduction of one ortwo employees.' _Miller testified that Respondent did not believe it wasdoing a good job servicing its customers with home centeritems,for there were only about 1,500 items in the homecenterdepartment inMcAllen,whereas San Antoniocarriedamuch larger supply in their home centerdepartment,and at times customers would have to makeseparate orders from San Antonio and from McAllen. Hestated the San Antonio warehouse had a separate orderform which made it easier for customers to order from,while the McAllen catalogue had its 1,500 items mixed inwith its other items making it difficult for the customerstomake their orders and this resulted in customersreceivingsome shipments fromMcAllen and othershipments directly from San Antonio,and the doubleinventorywas also costly.Miller further testified thatanother consideration which prompted discussion to closethe department was that in the spring and summer of1967,Respondent lost the business of three of its largehome center customers,and the three of four replacementcustomers of stores had much smaller operations ordemands for home center merchandise.Miller also statedthat both the McAllen home center department and theLaredo home center department were closed in December1967.On December 16, 1967, Garcia was called into Miller'soffice, and was then informed that due to the closedownof the home centerdepartment,theCompany felt thatthey no longer needed him.Garcia was given two checks- one for the balance of the week then due him and theother for 2 weeks pay in lieu of any notice of discharge.Miller stated that the discharge did not have anything todo with the Union,and Garcia said that it did as he coulddo any kind of job in the warehouse.Manager Miller testified that Garcia spent from 70 to75 percent of his time in the home center department, thatat the time of discharge he did not have a job opening forGarcia,and between December 16, 1967, and February"G. C. Exh. 13."G C. Exh. 14.22110, 1968,he did not hire any employee for warehousework.On September 28, 1966,theUnion requested theCompany to bargain with it and on October 12, 1966,Respondent,through its then attorney,Theo.F.Weiss,submitted some of the information which had beenrequestedby the Union'stelegramconcerning thecommencement of bargaining.On December 6, 1966,Toothaker notified the Union that he would handle thenegotiations,and it was ultimately agreed bargainingwould commence on January 10, 1967.The main peoplenegotiating for the Union were Franklin Garcia, andHarold Shapiro-InternationalRepresentative for theUnion."BennieCampos,Hector,Garcia,and SamGuajardo were also present for the Union at most of thenegotiatingmeetings.Representing the Company wereAttorney Toothaker and Jarvis along with Plant ManagerMiller.At the first negotiating meeting on January 10, 1967,the parties started out by making opening statements. 14TheRespondentofferedtheoffices,ofAttorneyToothaker as a place to meet,and indicated that althoughitsnegotiating team had the authority to negotiate, anyfinal contract would have to be ultimately approved by theBoard of Directors and that all agreements were tentativeuntiltheentirecontractwas resolved.TheUnionresponded that all agreements were also tentative and finalagreement would have to be approved by its membership.The Company stated they were opposed to a contractbeing retroactive to the date of certification,and statedtheRespondent was also opposed to a maintenance ofstandards clause on the basis that the collection of dueswas union business.The Union asked that the Companysubmit a counterproposal on this subject matter. Theparties then discussed the various clauses contained in theUnion's original proposal,but all agreed to hold economicitemsuntilthe latter part of the negotiations. TheCompany informed the Union that its proposal concerninggrievance procedure was too involved because of the sizeof the unit and the Union agreed to submit anotherproposalon this item.Relative to arbitration, theCompany stated it would like to have a clause wherebythe selection of the arbitrator could be by some othermethod than through the FederalMediationandConciliationServiceortheAmericanArbitrationAssociation,and suggested the possibility of using retiredjudges as arbitrators.After a discussion on the hours ofwork proposal,theUnion thought its proposal was notadequate and stated it would resubmit different language,and in discussing the discharge and suspension article, theRespondent stated that such matters could be inserted inthe work rules and not in the contract.The Company theninformed the Union that they hoped to negotiate acontract without a seniority clause. At this initial meetingthe parties also mentioned or discussed leave of absence-jury duty,funeral,and pregnancy leave,16vacations,laundryand tools,bulletinboards,union visitation,separability,management rights-the Company wantedamore detailed clause, strikes and lockouts, and healthand welfare provisions.This first session can be classified"Shapiro replacedFranklin Garcia on the Union's bargaining team onOctober 13, 1967"By this time the Union had submitted its originalproposal- G. C.Exh. 30."The Respondent advised theUnion that the Company's policy was topay full timefor employees who were off on jury duty,and itspolicy wasto allow timeoff without pay for theattendance at funerals. 222DECISIONSOF NATIONALLABOR RELATIONS BOARDasameetingforgeneraldiscussions,questionsandanswers from both sides,a sessionwhere information wassought and given, and various clarifications were alsoascertained in order to make substitute proposals, and nodefinite contractagreements,as such, were reached.16At the nextmeeting onFebruary 6, 1967, the partiesdiscussedRespondent's letter of January 26. Respondentinformed the Union that the increase had been put intoeffect, and the Union stated that it had no objection to it.The Company then submitted its counter-proposals onpreamble,intentandpurpose,unionvisitation,managementrights and strikes and lockout - GeneralCounsel's Exhibit 32, and a discussion followed on thesesubjectmatters.TheUnionagaininsistedonamaintenanceof standard clause and the Union objected totheRespondent'sproposalon union visitation.TheRespondent wished to include the Union as certified in theagreement clause,but the Union only wished to includethe local union. The Union inquired about the status oftwo or three employees and wanted to know how theywere classified.No contractagreementswere reached inthis meeting.On March 1 and 2, 1967, the parties held the nextnegotiating sessions,and considerabletime was spent indiscussionon various employee classifications. The Unioncontendedtherewereexcessiveclassificationsandproposed the number be reduced." In order to prepare itsseniority proposal, the Union requested an up to date listof employees and wage rates. The Company then preparedand presented to the Union such a list - GeneralCounsel's Exhibit 33. The Company also presented to theUnion its counterproposal on jury duty, vacations, bulletinboards, separability, health and welfare, leave of absence,arbitration,grievanceprocedures,hoursofwork,miscellaneous,holidays,and term of agreementGeneralCounsel'sExhibits 35(a) through 35(k). TheUnion then presented an economic proposal. The Unionproposedthatallemployeesreceivea10-centacross-the-boardincrease,with certain classifications suchas over-the-road truckdrivers receiving $1.90 per hour;local truckdrivers $1.70; I.B.M. $1.70, except for theleadman, who would get $2.20; shipping clerks $1.85; andthat employees Lamas, Hodges andBennett,together witheightother employees, should be red circled in thewarehouse, and other clerks were to be red circled." TheUnion also asked that the Company pay a night premiumrate for those employees on the night shifts, that thehealth and welfare plan be paid entirely by the Company,and also requested two additional holidays. The Companypointed out the employees had just receivedan increase inFebruary, as aforestated, and that the Union's proposalwas fairly high, but that it would take it intoconsiderationwith other economicissues.The Unionindicated that it was talking about a 1-year term, andRespondent stated that it was not opposed to a 1-yearterm,but thought that a longer term would be moresatisfactory.The Union informed the Company that itwould make further and other counterproposals. On oraboutMarch 7, 1967, the Union delivered to theRespondent the Union's new counterproposal which was"On January26, 1967,the Company wrote the Union regarding whatRespondent proposed to do as to the increase in the federal minimumwage,which was to become effectiveFebruary I, 1967 The Respondentproposed to maintain the same differential that an employee was thenreceiving over the minimum wage afterFebruary 1. The letterstated thattheCompany was willing to meet and discuss the matter,and unlessnotified otherwisethe Companywould assumethe Unionconcurred withthe increaseG. C. Exh. 31.intended to include all those items which were still openand those items which were agreeable. General Counsel'sExhibits 36 and 37.At the negotiatingsessionson April 4 and 5, 1967, theparties discussed the agreement clause as proposed by theCompany and a mutual agreement on the same wasreached.A discussion was had on management rights asproposed by the Company, and it was agreed that "justcause" would be incorporated into the language. Somepartial agreements in language were also reached on theintent and purpose clause, on the hours of work clause,and on clause involving holidays. The parties alsodiscussed the discharge and suspension proposal of theUnion, and the Union withdrew its proposal with theunderstanding that the right of Respondent to dischargeemployees for good or just cause would be taken care ofin the management rights clause and in the work rules.The parties could reach no agreements in respect to healthand welfare, premium pay on the 6th and 7th day ofwork,arbitration,maintenanceofstandards,unionsecurity,and call-in pay or overtime. The Union'scounterproposals of March 7, as aforestated, contained noclause or provisions relating to seniority."On July 11 and 12, 1967, the parties again assembledfor negotiations. They initially discussed language in thewage proposal, and were able to reach agreement on suchbut nothing on the rates. The grievance and arbitrationprocedure were also discussed from the various proposals,and some limited agreements were reached in these areassubject to further counterproposal by the Company.=6 OnJuly 12, 1967, the parties talked about certain employeestheUnion had questions on, and the leave of absenceproposalswere then discussedwithafew limitedagreementsreached on this item. It appears that there wasalso some limited accord reached on the change ofownership clauses and proposals.At the negotiatingmeetingonAugust 3, 1967,arbitration proposals were again discussed (Section 1 hadbeen agreed to), and the Company presented a counter toSection 2 - G. C. Exh. 59. The Company stated this wasan agreement which had been reached between the Unionand another company and thought it would work atRespondent's company. The Union wanted to "hold" thisproposal. The parties then discussed the open item in thechange of ownership in the union proposal, Section (b),and the Respondent stated that it had previously agreed toSection (a), but was still opposed to the Section (b) part.Discussions followed on whether or not supervisors couldwork under certain situations and the Company submitted"Under the Union's proposalthe employeeswere separated into threeseparate occupational groups: warehouse,truckdrivers and clerical. TheCompany tookthepositionthatveryfew employees carried oneclassification for a full day, and as a result there would be an overlap insome of the classifications."The Unioncontended that certain employeeshad receivedprior wageincreases"wa)I out ofline" in comparison with other employees in thesame classification-and these were the employees"red circled.""The partiesagreed to meet againon May 15 and 16, 1967 but thesemeetings did not take placePrior to thatdate,Respondent was in contactwith the Union and it was suggested those datesbe set for othernegotiations(Elsa CanningCompany).Itappears that the parties werepushing for negotiations in Elsa Canning and it was then agreed to meetonMay25; but thiswas also postponeddue to conflictsin schedules inothernegotiations,and there were other similar and legitimatepostponements,as the record adequately reflects."In talking about grievance and arbitrationthe Companyinformed theUnion that it would accept eitherof the proposalswhich had beenpreviouslyagreed to between the partiesintheValleyCo-Op MillContract or the Tex-Steel Contract. SWEENEY & CO.a counterproposal on this - General Counsel's Exhibit58,but no agreement was reached. Hours of work wasthen-brought up, and by the Company making a fewchanges to satisfy the Union, agreements were reached onsections 1, 3, and 5 of General Counsel's Exhibit 35(i).The Union agreed to overtime pay after 40 hours and themethod of payment. There was no progress on unionsecurity,buttheCompany agreed to compensateemployees for 2 hours under call-in pay. The Union hadoriginally requested 8 hours so no final agreement wasreached. Discussions were also had on time and one halffor all time in excess of 8 hours, time and one half forholiday work, and split shifts, but no accord reached.Some mention was then made of the economic proposalpreviously submitted by the Union, as aforestated, and theCompany replied that they would make an economicproposal later."The first topic taken up at the meeting on October 13,1967,was the matter of insurance and the type ofcoverage the Company was providing and its cost. Sincethiswas the first negotiating meeting for the Union'sInternationalRepresentative,HaroldShapiro, it wassuggested the parties review the .entire proposals innegotiations up to date to ascertain what had been agreedupon and what were the open items and what were theeconomic and noneconomic items. The parties thendiscussed union visitation, jury duty, management rights,bulletinboards, separability, holidays, leave of absence,grievanceprocedure,andhoursofwork,andbyamendments agreements were reached on these topics withminor exceptions. On the matter of grievance procedureonly one section of the proposals was left open, and therewere also a few details to work out on the leave ofabsencesubjectmatter.Thepartiesalsoreachedconsiderable accord on arbitration as proposed by theCompany, but the Union wished to get additionalinformation on this. Vacations and separability clauseswere also mentioned, but no final agreements werereached.The Union then presented another economicproposal which was as follows: Wage classifications with a10-centacross-the-boardincreaseappliedtoeachclassification; 2 additional holidays- the Company waspresently giving 5; vacations - I week after 1 year, 2weeks after 5 years, 3 weeks after 15 years, 4 weeks after25 years; and on health and welfare the Company was topay the entire cost of the Union's plan. The Union statedthat if the parties could agree on the above package withthe inclusion of a provision on union security -- then thebalance of the noneconomic items still in dispute could besettled.The Company replied that this economic proposalwas"prettysteep,"and the Union requested acounterproposal.TheRespondent then presented itseconomic proposals and it consisted of a 2-cent-per-hourwage increase, the same holidays as presently exist, 1week's vacation, and agreed.to continue the present healthand welfare plan - G. C. Exh. 48. The Union expressedtheirdissatisfactionwiththeRespondent'scounterproposal, and then inquired as to what wouldhappen with wages on February 1, 1968, when the federalminimum wage would he raised to $1.60 an hour, andShapiro testified he was never able to get an answer tothis question. The Union then stated it would place theRespondent's economic offer before the membership oftheUnion for a vote. Shapiro testified that at the"For several good and legitimate reasons the parties were unable tomeet untilOctober 13,1967, and in the interval the Company supplied theUnion with some additional information- G C. Exh. 46.223membership meeting this proposal wasunanimously rejected.At the meeting on November 1, 1967, the parties begandiscussion of the grievance procedure, as contained inGeneralCounsel'sExhibits 37 and 35(h) and reachedagreement on the entire grievance procedure article. TheUnion agreed that 92nd Judicial District Court couldselect arbitrators for matters in dispute as proposed by theCompany, and as result the parties reached totalagreement on the matter of arbitration. The differences onleave of absence proposals were then taken up and mutualaccord on this item was nearly attained. The Union'sproposal on change of ownership was discussed next, andafter the Union withdrew the section (b) part which hadbeen open, this subject was settled and agreed to. Theparties then discussed hours of work, agreed to part of it,leaving one section open. It appears that the separabilityproposal was also discussed and then agreed to. Overtimeproposals entered into the negotiations, and the Companyagreed to pay time and a half after 40 hours, but wouldnot pay overtime for work performed on the 6th and 7thday of any week. The Union then inquired as to theRespondent's position on possible wage increases and theirposition after February 1, 1968. The Company repliedthat they were not in a position to offer any more thancontained in its counterproposal made on October 13,1967,andShapiro stated he was asking about the"differentials" to be maintained after February 1, 1968.12Shapiro testified that he also inquired as to the status ofemployees working from midnight to 7 a.m. The Unionwanted these employees to receive a night shift differentialinpay similar to employees in the grocery department,and who worked from 2 p.m. until midnight. Shapirorelated that the Company regarded the hours from 2 p.m.untilmidnight as more disruptive than the shift frommidnight to 7 a.m. Shapiro then stated in clear terms thatthe Respondent was not bargaining in good faith and themeeting adjourned.At the next meeting on November 16, 1967, arepresentative of the Federal Mediation and ConciliationService attended, by mutual consent of the parties, andsince this was the first meeting for the Mediator he askedboth parties to review the status of the contract, listing theremaining open items, agreed items, and separating theitems into economic and noneconomic items. The mainitems still open were leave of absence, successorship,no-strike,no-lockouts,miscellaneous, term of contract,maintenance of standards, unit work, union security,waiver of bargaining, vacations, holidays, hours of work,health and welfare, and wages.23 The parties then enteredinto a discussion on leave of absence when a dispute aroseover the length of notice to be given on the clauserelatingto leave for an employee for Union reasons. Thediscussion became quite heated, and finally the Mediatorsuggested separate meetings. After their separate meetingsthe parties returned for joint negotiations and the Unionaccepted the Respondent's proposal pertaining to strikesand lockouts and also agreed to several sections in themiscellaneous proposal - General Counsel's Exhibit 35(j).The Union then again raised the question about the"Shapiro was referring to what the Respondent's position would be if anemployee,presentlymaking more than the minimum,would continue tomake the same amount above the minimum after the minimum wasincreased in February 1968."There had been several extensive agreements in some of these subjectmatters, as aforestated, but if an article or proposal hadanydisputedsection-itwas marked open. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDdifferentialsafterFebruary I, 1968, and the Companyanswered that the wage increase previously submitted totheUnion would be absorbed by the increase in theminimum wage as of February 1, 1968, and this meantthat employees who were getting less than $1.60 wouldreceive $1.60 in February, 1968, and on those employeesreceivingmore than $1.60 now, any increase would haveto be considered after that time. The Union then madeanother revised economic proposal which was on a 1-yearbasiswith union security and checkoff; proposed oneadditional holiday instead of two; 2 weeks' vacation after5 years, 1 week after 1 year, 10 cents across-the-boardincrease effective on signing of the contract; and a 21-centincrease on February 1, 1968; night-shift premium forseven employees; agreed to Respondent's health andwelfare insurance program; and proposed time and a halfforholidaywork. The Company told the Union theywanted to "put a pencil" to this revised proposal andRespondent'sofficialsinSanAntoniowerenotimmediately available.At the next negotiating meeting on December 13, 1967,theCompany had anticipated some discussion with theUnion about the home center department closing and itsletter of November 30, as aforestated, but the Union didnot raise the issue nor mention the letter. The Companyinformed Shapiro that they had studied his last revisedeconomic proposal, but they were resubmitting theRespondent's economic proposal made on October 13,1967, and for a 1-year contract. The Union again askedwhatwould happen on February 1, 1968, and theCompany replied that those employees getting less than$1.60 an hour would be raised to $1.60 an hour beginningFebruary 1, 1968. This meeting then adjourned.By letter dated January 19, 1968, the Companycontacted Shapiro relative to February l when a minimumincrease was required by the Fair Labor Standards Act.The letter stated that Respondent proposed to maintainsome differential resulting in an across-the-board increaseof 20 cents per hour for all employees. The letter was forthe purpose of advising the Union of this and inviting anycommentwhich theymighthaveandstatedtheRespondent was willing to meet and discuss the matter.The letter also stated that since the effective date of theamendments was February 1, 1968, the increases shouldbeput into effect at that time, unless they hearddifferently from the Union by January 31, 1968. G. C.Exh. 52. By letter dated February 3, 1968, Shapiroinformed the Company that the Union did not concur.The Respondent was then notified by its attorney that theUnion had not concurred and advised that no change inthe wage structure should be made at that time, exceptthat all wages under $1.60 per hour must be increased to$1.60 as of February 1, 1968, as required by law. OnFebruary 8, 1968, the Respondent tried to call Shapiroabout this matter at his Brownsville, Texas, office, but hewas not in. Respondent's attorney, Scott Toothaker,testifiedhetheninformedtheUnion'sofficeinBrownsville that he would talk to anyone in the office anddid speak with Dagaberto Barrera, and Barrera informedhim that there was no way to get in touch with Shapiro.Barrera then asked what the problem was, and after anexplanation Barrera replied he could see no objection togoingaheadandgivingtheincreasesunder thecircumstances,andtheincreaseswerethereafterimplemented. _'"At thetime in question Barrera was admittedly an agentof Local 173.As indicated earlier herein, the employees went out onstrike on February 11, 1968, and on April 5, 1968, theCompany received a letter from the Union requesting theresumption of negotiations.At the negotiating meeting on April 19, 1968, theUnion inquired if the Company had changed its positionon vacations. The Company replied it was still offeringthe same, and a discussion then followed concerning thequalifying date for vacation eligibility. The Respondentalsomaintained that every employee should receive thesame vacation - l week. The Union then asked whetherthe 2-cent across-the-board was still on the table, andRespondent stated it was not. It appears to be thecontention of the Company that it was absorbed by thefederal minimum increase as of February 1, 1968, and soinformed the Union. The Company also reminded theUnionthatallemployeesreceiveda20-centacross-the-board increase on February 1, 1968. The Unioninquired as to whether Respondent was still refusing togrant the checkoff, and Respondent again restated itsposition concerning this item. The Respondent then statedthey would submit a new proposal on the basis that allnoneconomic items could be agreed to. Accordingly theCompany offered a 1-year contract, proposed that itwould grant another one-half day paid holiday, that itwould retain the present vacation schedules with languageconforming with the existing policy, that it would continueits health and welfare program, and would grant a 5-centnight premium to the produce department. Shapiro statedthat he was "shocked" by this proposal, and informed theCompany they were attempting to get a contract bymerelypaying$680.TheUnion then presented acounteroffer proposing the following: Six cents increaseacross-the-board vacations in the amount of 1 week after1year, 2 weeks after 7 years; accepted the Company'sinsurance proposal and 5 cents differential for the producedepartment; requested an additional half day holiday; andreasserted its proposal on the checkoff. Respondent statedthat the Union's counteroffer was unacceptable. Shapirothen read a statement terminating the strike - with allboycott and picketing activity, and unconditionally offeredthe strikers back to work. The Company replied that thestrikershad been permanently replaced. Shapiro thenstated the Union would drop its demand for a half a day'sholiday prior to New Years. The Company replied thiswould not break the impasse.Final ConclusionsTurning first to the allegations concerning the closingof the home center department and the termination ofHectorGarcia.The economic factors, as aforestated,make it clear that the operational problems whichRespondent encountered in attempting to adequatelysupply its customers out of the McAllen home centerdepartment, and which it could not effectively continueunder sound business practices, must be deemed thedominant, compelling, and controlling reasons for closingthe department. This record clearly shows that the homecenterdepartment required doublework in manyinstances, was costly to operate, and that it was extremelydifficult for stores or customers to place orders due to thefact that this department in McAllen had limited suppliesand inventories. In view of the undisputed fact thateconomic reasons for the closing existed, coupled with alltheother events, evidence and circumstances in thisrecord, I cannot find that the closing of the home centerdepartment was in any degree discriminatprily motivated. SWEENEY & CO.225SeeDruwhit Metal Products Company, Etc.,153 NLRB346;Cumberland Shoe Corporation,156NLRB 1130.The fact that I have found one independent 8(axl)violation involving Supervisors Villarreal and ArmandoIslas,as previously detailed herein, does not justify afinding of antiunion motivation so strong as to outweighthecontrollingand valid economic considerations.Cumberland Shoe Corporation, supra.InN. L.R. B. v. DarlingtonManufacturing Company,380 U.S. 263,the Supreme Court held,inter alia,that apermanent and bona fide partial closing of a business isan unfair labor practice under Section 8(aX3) of the Actonly if the closing was "motivated by a purpose to chillunionism"in the remaining segments of the business, andthe employer reasonably could have foreseen that theclosingwould have such an effect.Moreover, as theSupreme Court clearly indicated inDarlingtonpermanentclosing of part of an employer'sbusiness even thoughmotivated by a desire to thwart the unionization of theclosed operation,isnot an unfair labor practice unlessthere is proof as well that the closing was ". . . motivatedby a purpose to chill unionism in any of the remainingplants of the single-employer and the employer mayreasonably have foreseen that such closing would likelyhave that effect."Isubmit that there is lacking apreponderance of evidence in the instant case which wouldsupport a finding that the closing of the McAllen homecenter department was motivated by a purpose to chillunionism at Respondent's other plants.Inmaking thisdetermination I am guidedby theSupremeCourt'sholding inDarlingtonthat it did not suffice to establishthat unfair labor practices charged there to argue that theDarlingtonclosing necessarily had an adverse impact uponunionization in other plants of the Deering-Milikencombination;itwas necessary to establish specifically theexistence of a motivation aimed at achieving the particularprohibited effect. There is no evidence in this record thatcontemporaneousunion activity existed at Respondent'sotherplants at a time when the decision was made in thesummer orfallof1967,to close the home center inMcAllen.The employees of the Laredo warehouse are notnow, nor have they been during the period involved in thisproceeding,representedby anylabor organization, and inthe fall of1966an election was conducted among theemployees working at the San Antonio warehouse todetermine whether they wanted to be represented by theTeamsters Union. The Teamsters lost the election, and atall times thereafter,the employees working at the SanAntonio warehouse have not been represented by anylabor organization.From the latter event it is obvious thatin 1966 the attempts to organize the Respondent's SanAntoniowarehousewas "chilled"by theemployeesthemselves when a majority of them refused to support theTeamsters in the election. So far as this record isconcerned the immediate advent of possible unionizationat San Antonio had already been decided and was in thebackgroundby thetime any decision was made to closethe home center in McAllen.There remains for consideration the allegation that thetermination of Hector Garcia and the closing of the homecenter, without notifying or consulting with the Union wasviolativeof 8(aX5) of the Act. The General Counselargues that the failure to give the Union any notificationor opportunity to bargain about either the decision toclose down the department,or about the consequences ofthe close down with respect to whether a layoff waswarranted, or if so which employees would be laid off,was another instance of the campaign of Respondent toignore the legal obligation imposed bythe Act.To my knowledge the Board has never held that anemployer cannot eliminate existing inefficiency in itsbusiness operations until first securing the consent of theUnion.As the Board clearly set out inDixieOhioExpress Co.,167 NLRB No. 72, an employer has a rightto determine the need to reorganize its operations alongmore efficient line, and the Act imposes upon it theobligation to notify the union of its plans, and to affordthe union an opportunity to negotiate concerning thechanges,the implementationof the plan, and the effects ofthe changes of employees whose job will be eliminated. OnOctober 16, 1967, Miller was notified that the departmenthere in question would be closed, and on November 30,1967, he formally notified the Union of this developmentand that such action might result in the permanentreduction of one or two employees. Although HectorGarcia was on the employee negotiating committee andotherwise fully knew about what was happening, asaforestated, the matter was never raised by the Union attheNovember 1 and November 16, 1967,negotiatingmeetings,and although the Union had received theNovember 30, 1967, letter from the Company nothing wassaid about it at the December 13, 1967, meeting or anymeeting thereafter. Shapiro testified that he did not seethe Company letter until after December 13, 1967, and ifhe had known about it would have raised this issue. TheRespondent should not and cannot be prejudiced bypossibleinadvertencewithintheinternaloperatingprocedures of the Union's business office. Under theseparticular circumstances the Company had every right toreasonably believe that if the Union entertained anythought or objections on the closing of the departmentand reduction of employees, it would have brought forththe matter at the negotiating meetings,as especially so atthemeeting on December13, 1967.In relation to theabove the Company points out in its brief the following:"What the evidence and General Counsel's case leavesopen is what would have occurred had the Union raisedthe issue at the bargaining sessions in November andDecember?Was the Respondent'sdecision to beginclosingthehome center department an irrevocabledecision? Couldthe Union have raised questions and givenideas that would have delayed or even changed thesituation in some material way? These questions cannot beresolved,because the Union failed to raise the issue. Evenifby the Union's mistake, is the Respondent to becharged with failing to offer to negotiate after sendingformalwrittennoticeand after a member of thenegotiatingcommitteeknewwhatwas going on?Respondent submits that the law cannot hold Respondentresponsible under these circumstances,even if required tonegotiate about the decision since the Union passed overdiscussing the matter with it.SeeLakeside Cement Co.,130 NLRB 1365, 1374-75 (1961)."In the final analysis here, the Company did not bypasstheUnion with respect to closing its home centerdepartment since opportunities were afforded to the Unionto bargain over it, and the Respondent notified the Unionof its decision with sufficient advance notice to afford theUnion an opportunityto bargainover the rights of theemployees whose employment status would be altered byRespondent's managerial decision.21"The closing of the home center department is, of course,only a partialclosing of the Respondent's enterprise and not a complete going out of abusiness by Respondent.Thus,we are not confronted with the questionwhether a decision to go out of business completely is a mandatory subject 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDTurning now to the specific allegation that HectorGarcia was discriminatorily discharged on December 16,1967. The General Counselarguesthat in the month ofDecember 1967, no other permanent employee other thanHector Garcia was discharged by Respondent even thoughother employees had shorter length of service and werereceivingthesame $1.40 per hour rate, and thatRespondent's contention that it had no other job availableforGarcia is refuted by the evidence of Respondent'sretention in its employ of employees with very shortperiods of service. It is further pointed out by the GeneralCounsel,amongotherfactors,thatGarciawas asatisfactory employee for 8 years, that he was familiarwith all operations in the warehouse, and that Garciacould have been retained as a full-time order puller or carunloader.11The real thrust of the General Counsel's contention isthat the Company did not place Garcia in another jobwithin thegeneralwarehouse operations when the homecenterwas closed. The Respondent's answer to thisargument as duly reflected in the record, is that onDecember 16, 1967, there were no immediate available jobopen in the warehouse.Inmeetingthisobstacle theGeneralCounsel then points out that the Companyretained at least five employees who hadbeenworking fortheCompany, less than1year,and that InocencioRamirez was hired as a car unloader in a temporarystatus on November 20, 1967, after the decisionwas madeto close the home center. However, Miller testified that allpresent employees at this time were performing their worksatisfactorilyand, therefore, he had no grounds toterminate any employee to open a job for Garcia.Thisrecordshows that the Company had notrecognized seniority in its employment practices, and eventhe status of the negotiations between the parties as ofApril 19, 1968, was that there would be no seniorityprovisions in the labor contract.2' Miller testified that noemployeeswerehiredforthewarehousebetweenDecember 16, 1967, and until February, 1968, when thestrike began, and further stated that the keeping of Garciaon another job would not have enabled the Company toreduce its overtime hours." Miller also credibly testifiedthat in order to reduce overtime he would have beenrequired to replan his work schedule and hire additionalemployees, but the retention of just one employee wouldnot have helped this situation. Thereis sometestimony onthe interchange of jobs from time to time by employees,in the warehouse. However, it is clear that Garcia spentthemajority of his working hours in the home centerdepartment or work in direct relation thereto, asaforestated,and this was hismain andoverridingresponsibility and job.of bargaining under Section 8(aX5) of the Act. InFibreboard PaperProducts Corp. v.N L.R.B.,379 U.S. 203,the SupremeCourt's decisionwas limited to the type of contracting out involved in that case,and didnot explicitly deal with the question whether an employer must bargainconcerning a decision to terminate a portion of its operations.It seems tome that in the instant case I need not reach or determine the SupremeCourt's full impactfrom theFibreboardandDarlingtondecisions, becauseof my findings,and among others, that the Union herewasafforded ampleopportunities to bargain about the closing in question."Admittedly,theRespondent had full knowledge that Garcia was anadherent for the Union."For background purposes,the Companypresented evidence showingthe Respondent had experienced a similar closing in1958 ofthe producedepartment,and the closing washandledin the same manner. Fiveemployees employed in that department were terminated and given thesame termination pay."At thetime in question the Respondent was payingovertime after 40Since, as the record shows, the termination of HectorGarcia was directly attributable to the closing of the homecenter, and due to the fact the Company had no work forGarcia and in order to keep him on would have had toterminate another employee. I find that his discharge wasnot discriminatorily motivated.Other than what has been discussed heretofore, thecomplaint inCase23-CA-2914 further alleges theRespondent violated Section 8(a)(5) of theAct bynegotiatingwith no intention of entering into a contract,by refusing to make a proposal onwages sinceOctober13, 1967, and by refusing to negotiate on checkoff or anyunionsecurity provisions.At theinitialmeetingbetween the parties in January1967, it was mutually agreed to hold economic mattersuntil the latter part of the negotiations, and the Union didnot present any economic proposals until the meeting onMarch 1 and 2, 1967. At the meeting on August 13, 1967,theCompany stated they would make an economicproposal later and on October 13, 1967, the Respondentpresented an economic proposal which covered wages,holidays, vacations and health and welfare. The GeneralCounsel argues that the sum total of this proposal was toretain thesameholiday, vacation and health and welfarebenefits that the Company been paid previously, andadditionally only granteda wageincrease of 2 cents perhour. At the negotiatingmeetingon December 13, 1967,the Company stated they were resubmitting the economicproposal they made on October 13, 1967. On April 19,1968, the Company outlined their counteroffer pertainingto economics and proposed an additional 5-day paidholiday, that it would retainexistingvacation schedulesand its health and welfare program, and would grant a5-centnightpremium to employees in the producedepartment. As indicated previously herein, there is alsothe contention by the Union that they were never able toascertain what would happen on February 1, 1968, whenthe federalminimum wagewould be raised. It appearsthat the Union made inquiries about this matter at threeor fourmeeting sessions.The credited testimony showsthat at themeetingson November 16, and on December13,1967, the Companygave someanswers to thisquestion,asaforestated,and if the replies causedconfusion or misunderstanding it was probably becausetheUniondisagreedwith the Respondent's proposal inthis respect. It is further noted that by this the Union hadalso experienced the Respondent's reaction to the federalminimum wage increaseof February 1,1967,as detailedearlier herein, and the Union at that time expressed fullaccord.Basedon the above and in consideration of thisrecord as a whole, there is not actual basis which willadequatelysustaintheallegation that theCompanyrefused to make a proposalon wages.At theinitial session betweenthe parties the Companyinformed the Union it was opposed to the checkoffproposal, that this was interfering with the business of theUnion, and the Company was not interestedinknowingtheir employee members of the Union. At the negotiatingmeetingson April 4 and 5, 1967, union securitywas againdiscussed and the Respondent stated the Union"was in agood position to collect their own dues," and that theUnion had two fully stopped offices in the McAllen areatotake care of collections.On August 3 and onNovember 16, 1967, the partiesagain discussed unionsecurity, and the Union stated that they were going tohours,and day shift employees were working approximately 50 hours aweek. SWEENEY & CO.227insist on a 12-month irrevocablecheckoff.At the sessionon April 19,1968, this matter once again came up and theCompany restated its position-thattheywere"philosophically"opposed to it,that the Union was newin the area and the Company knew very little about them,and in the first contract the Company could not agree to aunion security clause,but that possibly later on theRespondent could agree on acheckoffprovision.On oneor two occasions during the negotiations Shapiro asked iftheCompany would agree to an agency shop, and inrelation theretomentioned the States of Florida andIndiana.The General Counsel argues that the Company,by sticking to its claim that it was philosophically opposedto the checkoff or other form of union security and byrefusing to considerany type ofsuch clause, effectivelystruck this subject of bargaining from the area ofnegotiation and thereby demonstrated further evidence ofits bad faith.Turning now to the overriding or general allegation inCase 23-CA-2914, that theRespondent negotiated in badfaith and without an intention of entering into a contract.The law is clear that negotiations carried on in good faith,where there has been an open exchange of ideas, proposalsand counterproposals,and an indication of willingness tocompromise,cannot be found to be violative of Section8(a)(5) of theAct simplybecause on some of the issues,even though they may be crucial,one or the other of theparties has been unwilling to recede from its position so asto yield to the contentions or demands of the other. Therecord in this proceeding of the negotiations and theproposalsby theRespondent,itsavailabilityandparticipation on 14 different occasions since the Unionwas certified,and its willingness to sign an agreement,clearly establishes that the Respondent's conduct in thecourse of these dealings was in keeping with the spirit ofthe Act.The recordhere further clearly demonstrates that eachitem in the various proposals,were,atone time oranother,openly discussed,and that full agreements werereached on several clauses.Partial agreements, in onephaseoranother,werealsoreachedon numerousproposals,asallaforestatedheretofore.Inseveralinstances during the negotiations the Union adopted theproposalsof the Company,but in other instances theCompany accepted modifications.Shapiro even admittedthat the parties finally reached total accord on proposalsdealingwithgrievanceprocedure,arbitration,managementclause,unionvisitations,juryduty,separability,bulletinboards,and also admitted thatpartial or limited agreements were reached on such itemsas leave of absence,hours of work,vacations, change ofownership,and overtime.This recordshows that when the Company opposed anyproposals by the Union it stated the reasons or basis fortheir objections.On wages the Company maintained their2-cent across-the-board proposal in 1968 on the basis thatemployees had recently received a 20-cent increase underthe Federal minimum wage law; informed the Union onseveral occasions as to the reasons why they opposedcheckoff;told the Union they opposed the agency shopbecause of an opinion fromthe AttorneyGeneral of Texasholding such was illegal; explained to the Union theirposition in having a larger number of classifications; andinformed the Union of their reasons for initially refusingto give employees in the produce department a night-shiftdifferential in pay.The Companysupplied several lists of their employeesand other information as requestedby theUnion; forpurposesofclaritytheydraftedtheirnumerouscounterproposals in writing; they supplied the meetingplace for the negotiations; and when the two wageincreaseswere given to fulfill the requirements of theFederalminimum wage law,theUnion was notifiedbeforehand and given the opportunity to discuss thematter and register any objections they might have. Whatisalso abundantly obvious in this record is the difficultyencountered by the parties in maintaining continuouscontinuity in their negotiations.Due to illness and othercircumstances the Union had to change their principlenegotiator in the middle of the stream so to speak, and inat least one or two instances the Union had office troublesin keeping track of communicationfrom the Company.The Supreme Court has pointed out that the employer'sobligation under Section 8(a)(5) and 8(d) to bargain ingood faith does not require the yielding of positions fairlymaintained,nor permits the Board, under the guise ofbad-faith bargaining, to require an employer to contract ina way the Board might deem proper.Nor may the Board..directlyor indirectly,compel concessions orotherwise sit in judgment upon the substantive terms ofcollective-bargaining agreementsN. L. R. B. v.American NationalIns.Co.,343U.S. 395, 402, 404.Based upon the controlling legal guide lines and theirapplications to the facts in the instant case,I have foundinsufficientevidence to sustain the General Counsel'sallegations and contentions that the Respondent did notbargain in good faith. There remains for consideration theeffectofmy 8(a)(l)finding and its impact upon theRespondent's total conduct.This single incident involvingVillerreal and Employee Islas, as aforestated,must beregardedasan isolated and minor violation. TheRespondent's good faith in bargaining, established aftermany months the conference table,must stand under allthe circumstances and events in this case,and its singleand isolated unfair labor practice away from the table wassufficientlyseparated so as not to destroy the goodbargaining.Inaccordancewithmy findings, conclusions, anddiscussions herein,Ihereby dismiss all of the 8(a)(1), (3),and (5) allegations in Case 23-CA-2914.On September 13, 1968, the complaint in Case23-CA-3079was issued alleging that Respondent hadviolated Section 8(aX3) and (1) of the Act with respect to30 designated employees by refusing to reinstate saidemployees to their former or substantially equivalent jobsafterApril19, 1968,when various jobs became availableat Respondent's McAllen warehouse operation.On February 9 or 10, 1968,theCompany had 47employeesinpositionscoveredbytheUnion'scertification.On February 11, 1968, as aforestated, 30 ofthese employees went out on strike,and the Respondentthen started hiring new employees to replace the strikers.BetweenFebruary11,1968,andtheUnion'sunconditional offer of reinstatement and termination ofthe strike on April 19,1968, the Company hired 46employees to fill the positions left vacant by the strikersand on April 19, 1968,theCompanyhad a fullcomplement of 48 employees."The record further reveals that subsequent to February11,1968,therehasbeen no significant change inRespondent'soperation or in the work performed byemployees in the various job classifications.No new"Hired were47 or48 to fill the 30 jobs made vacant by the strikers, andout of the 47 or 48 new employees hired during the strike period -approximately 16 of them quit or were discharged. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDdepartments have been created nor have any beeneliminated,and no job positions have been abolished. Atthe present time the Company has actually 50 employeescovered by the certification - 3 more than the number ithad on February 11, 1968.PlantManager Miller testified that when jobs becameavailable after April 19, 1968, he did not recall any of thestrikersnor did the Company make any attempts tocontact any of them. Miller admitted that on May 23 or24, 1968, he received a letter which was signed by thestrikers, and in which they again offered their availabilityfor work. Miller also admitted that subsequent to April19, 1968, he knew some of the strikers had contacted theTexas Employment Commission seeking unemploymentcompensationbenefits.Thisrecordshowsthatapproximately 20 strikers filed claims with the TexasEmploymentCommission,and the Company madeprotests to their claims.On June 21,1968, a hearing washeld on the above matter and in September 1968, theCommission entered a decision entitling the claimants tocertain benefits. Therefore, during all the times after April19, 1968, the Respondent was fully aware that most of thestrikerswere actively seeking employment through theirclaims with the Commission and by their May letter, andalthough positions became available,Respondent made noeffort tocontact or reinstateany of the strikers.Miller stated that new employees were hired through anemployment agency,others through a newspaper ad, andthat the rest were hired when they appeared looking forwork at the warehouse.He testified that the decision wasmade not to take the strikers back on the basis that theirjobs were filled by replacements. Miller further stated thatsince April 19, 1968, 15 new employees have been hired toreplace strike replacement employees, but the job in whichsuch an employee was initially hired for - may not be thejob he is now or currently working at.30 This record showsthat many of the strikers had long service records with theCompany,and some training or experience is necessary incertain jobs before a new employee can perform his jobsatisfactorily. In fact, the record reveals that there was aconsiderable turnover among the nonstrikers and strikereplacements,yet,although the regular employees onstrikewere generally experienced in many of the jobs intheir respective departments, not a single striker who hadonce been replaced was recalled despite the vacancieswhich arose.TheRespondentarguesthatapplicationforemployment and for reinstatement are two differentconcepts,and in cases involving alleged discrimination inrehiring economic strikers, it is necessary that applicationsfor employment be made, and it is held that a massrequestata time when no vacancies existed is notsufficient,nor a continuing application for employment.The Respondent further contends the Supreme CourtdecisionsinN.L.R.B. v.Great Dane Trailers,388 U.S.26, and inN.L.R.B. v. Fleetwood Trailer Co.,389 U.S.375, do not support the position of the General Counsel inthe instant case,and also maintains that replaced strikers"Since April 19,1968, in jobs covered by the certification,the Companyhired the following employees:G. 0. Garcia,A. L. Garcia,E. Torres, C.A. Muniz,Roberto Flores,A. Garza,Jr.,S. Canto.Jr.,Adam Garcia, R.Z.Vela,RobertoDevela.R.G. Guzman.Jr.,Armando Garcia, H.Salinas,and R.Garza.Subsequent to the above date the Company hashad two vacancies in the day warehouse crew,three vacancies in the nightwarehouse crew,one vacancy as drivers,and four or five vacancies in theproduce department.G. 0 Garcia worked until May 5,1968, E.Torresworked up until July 6, 1968, and R.Z. Vela worked up until July 11,1968.None of the employees in the I.B.M. department went out on strike.are no longer employees.Previously herein, I have dismissed all the allegations inCase 23-CA-2914and therefore,the strike in questionhere must be deemed an economic one." In a number ofearlier cases the Board stated or implied that replacedeconomic strikers were entitled only to nondiscriminatorytreatment as applicants for new employment,and that aneconomic striker's right to reinstatement is determined atthe time application for reinstatement is made. However,the Supreme Court inFleetwoodandGreat Danehasnow held that the right to the job does not depend on itsavailability at the precise moment of application,and thatstrikers retain their status as employees who are entitledto reinstatement absent substantial business justification,and regardless of antiunion animus.InFleetwood,the employer was held to have violatedthe Act byfailing to reinstate strikers and by hiring newemployees for jobs which were reestablished when theemployer resumed full production some 2 months after thestrikers applied for reinstatement.In so finding,the Courtpointed out that by virtue of Section2(3) of the Act, anindividualwhose work ceases due to a labor disputeremains an employee if he has not obtained other regularor substantially equivalent employment, and that anemployer refusing to reinstate strikers must show that theactionwas due to legitimate and substantial businessjustification.The court further held that the burden ofproving such justification was on the employer and alsopointed out that the primary responsibility for striking aproper balance between the business justifications and theinvasion of employee rights rests with the Board ratherthan the courts.The Courtalso noted that an act sodestructive of employee rights, without legitimate businessjustification,isan unfair labor practice without referenceto intent or improper motivation.Furthermore, the Courtexplicitly rejected the argument,asserted by the employerinFleetwoodthat reinstatement rights are determined atthe time of initial application."The underlying principle in bothFleetwoodandGreatDame,supra,isthat certain employer conduct, standingalone,is so inherently destructive of employee rights thatevidence of specific antiunion motivation is not needed.Specifically inFleetwood,the court found that hiring newemployees in the face of outstanding applications forreinstatement from striking employees is presumptively aviolationoftheAct,irrespectiveof intent unless theemployer sustains his burden showing legitimate andsubstantial reasons for his failure to hire the strikers. Asimilar parallel exists here which requires application ofthe same principle.When job vacancies arose as the resultof the departure of permanent replacements,Respondentcould not lawfully ignore outstanding applications forreinstatements from strikers and hire new applicantsabsent legitimateand substantialbusinessreasons,31irrespectiveof intent.InLaidlawCorporation,171NLRBNo. 175,relying on the principles set forth in"The strike was called on the premise or basis that the Company hadrefused to bargain in good faith and had discriminatorily dischargedHector Garcia."In the instant case a valid unconditional request for reinstatement wasmade by the Union on behalf of all strikers on April 19, 1968,despite thefact that not all the strikers submitted individual applications at that timeor thereafter. As the Board recently stated, "under settled law, it is wellwithin the Union's authority,as the employees'bargaining agent,tomakean unconditional application for reinstatement on behalf of the strikers ...Trinity Valley from & Steel Co.,158 NLRB 890."E. g., as may be justified by a change in a employer's operations orwhere striker applicants lack requisite skills. SWEENEY & CO.FleetwoodandGreat Dane,the Board held that replacedeconomic strikers who had made unconditional applicationfor reinstatement and who had continued to make knowntheiravailabilityforemployment are entitled to fullreinstatement to fill positions left vacant by the departureof permanent replacements. In so finding the Boardstated:We hold, therefore, that economic strikers whounconditionally apply for reinstatement at a time whentheir positions are filled by permanent replacements: (1)remain employees; (2) are entitled to full reinstatementupon the departure of replacements unless they have inthemeantimeacquiredregularandsubstantiallyequivalent employment, or the employer can sustain hisburdenofproof that the failure to offer fullreinstatementwas for legitimate and substantialbusiness reasons.In the instant case, as pointed out, the Respondent hadpositionsavailableupon the departure of the strikereplacements and that the strikers, on at least twooccasions hadmade an unconditional application forreinstatement.Respondent failed to establish that any ofthe strikers had in the meantime acquired regular andsubstantial equivalent employment or that failure to offerreinstatement was for a legitimate and substantial businessreason. In accordance with the above, the Company hasviolated Section 8(a)(3) and (I) of the Act by its refusal toreinstate any of the striking employees to the jobs whichbecame available after April 19, 1968.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent described above have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices violative of the Act, I shallrecommend that it cease and desist therefrom and takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.Having found that Respondent violated Section 8(a)(1)and (3) of the Act by failing to offer reinstatement to thecertain strikers when replaced vacancies arose after April19, 1968, I will recommend that Respondent offer to suchstrikerswhose jobs became available, immediate and full229reinstatementto their former or substantiallyequivalentpositions,without prejudice to their seniority or otherrights andprivileges, and make them whole for any loss ofearningstheymay have suffered by reason of thediscriminatory failure to reinstate them by payment toeach of a sum of money equal to that which eachnormally would have earned as wages from the date of thediscriminatory failure to reinstate them to the date ofRespondent's offer ofreinstatement,less the netearningsof each during such period, with backpayand interestthereon computedin the mannerprescribed by the BoardinF.W Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716. The order inwhich these strikers would have been offered reinstatementshallbe governed by their departmental seniority. Thecommencement of the backpay period can therefore bedetermined by an examination of the seniority rosters andthe dates when new hires were made in the respectiveclassification and departments, all of which are present bythe exhibits in this record.Itwillalsobe recommended that the Respondentpreserve and make available to the Board, upon request,payroll and other records to facilitate the computation ofthe backpay due.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section2(6) and (7) of the Act.2.TheUnionisa labor organization within themeaning of Section 2(5) of the Act.3.By terminating the employee status of strikers andby failing to reinstate them when vacancies arose aftertheir unconditional request for reinstatement,Respondenthas discriminated with respect to their hire,tenure, andterms and conditions of employment,therebydiscouragingmembership in theUnion,and has engaged and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.4.By the foregoing conduct, Respondent has interfered,with,restrained,and coerced its employeesin the exerciseof their Section 7 rights and thereby has engaged and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.6.Respondent did not engage in any unfair laborpracticesallegedinthecomplaint,whicharenotspecifically found herein.[Recommended Order omitted from publication.]